                                            Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 1 of 46




                                   1

                                   2

                                   3

                                   4

                                   5                                      UNITED STATES DISTRICT COURT

                                   6                                   NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     MY LOAN NGUYEN,                                              Case No. C 19-2952 WHA (PR)
                                                           Petitioner,                                ORDER DENYING PETITION FOR
                                   9
                                                                                                      WRIT OF HABEAS CORPUS; AND
                                                    v.                                                GRANTING CERTIFICATE OF
                                  10
                                                                                                      APPEALABILITY AS TO MIRANDA
                                  11     MICHAEL PALLARES, Acting Warden,                             VIOLATION AND INEFFECTIVE
                                                                                                      ASSISTANCE OF COUNSEL CLAIMS
                                                           Respondent.
                                  12
Northern District of California
 United States District Court




                                  13                                                   INTRODUCTION
                                  14            This is a federal habeas corpus action filed by a state prisoner pursuant to 28 U.S.C.

                                  15   § 2254.1 Respondent was ordered to show cause why the petition should not be granted.

                                  16   Respondent filed an answer denying petitioner’s claims. Petitioner filed a traverse. For the

                                  17   reasons stated below, the petition is DENIED.

                                  18                                                     STATEMENT
                                  19   A.       PROCEDURAL BACKGROUND
                                  20            In 2014, a Santa Clara County jury convicted petitioner of attempted premeditated murder

                                  21   (count 1) and two counts of discharging a firearm from a vehicle at a nonoccupant (counts 2 & 3).

                                  22   The jury found true the allegation on count 1 that petitioner personally discharged a firearm, but it

                                  23   found not true the allegation that petitioner caused great bodily injury to the victim. Regarding

                                  24   count 2, the jury found not true the allegation that petitioner caused great bodily injury. At a

                                  25   subsequent court trial in June 2014, the Santa Clara County Superior Court found not true the

                                  26   allegation that petitioner had served a prior prison term.

                                  27
                                                1
                                                  Michael Pallares, the current acting warden of the prison where petitioner is incarcerated, has been
                                  28
                                       substituted as respondent pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 2 of 46




                                   1
                                              On January 30, 2015, the trial court sentenced petitioner to life in prison with the
                                   2
                                       possibility of parole on count 1, plus a consecutive twenty-year term for the firearm enhancement.
                                   3
                                       The trial court stayed the sentence on count 3 and ran the sentence of a midterm of five years for
                                   4
                                       count 2 concurrently with the executed sentences.
                                   5
                                              On appeal, the California Court of Appeal affirmed the judgment. On September 14, 2016,
                                   6
                                       the California Supreme Court denied review.
                                   7
                                              On May 8, 2017, petitioner filed state habeas petition in the Santa Clara County Superior
                                   8
                                       Court. On May 3, 2018, the state superior court denied the petition in a reasoned decision.
                                   9
                                              On May 25, 2018, petitioner filed a state habeas petition in the California Court of Appeal.
                                  10
                                       On September 17, 2018, the state appellate court denied the petition.
                                  11
                                              On November 15, 2018, petitioner filed a state habeas petition in the California Supreme
                                  12
Northern District of California




                                       Court. On April 17, 2019, the state supreme court denied the petition.
 United States District Court




                                  13
                                              On May 29, 2019, petitioner filed her federal petition under 28 U.S.C. 2254, in which she
                                  14
                                       raises four claims: (1) her statements to police were introduced in evidence in violation of
                                  15
                                       Miranda2; (2) police failed to preserve potentially exculpatory evidence and the trial court erred in
                                  16
                                       denying her motion seeking dismissal of the case on this ground, filed pursuant to California v.
                                  17
                                       Trombetta, 467 U.S. 479 (1984) and Arizona v. Youngblood, 488 U.S. 51 (1988) (hereinafter
                                  18
                                       “Trombetta/Youngblood motion”); (3) her sentence is cruel and unusual in violation of the Eighth
                                  19
                                       Amendment; and (4) an ineffective assistance of counsel (“IAC”) claim during the course of plea
                                  20
                                       negotiations. Petitioner raised her Miranda violation claim on direct review, and she raised the
                                  21
                                       remaining claims on collateral review.
                                  22
                                              On June 28, 2019, the court ordered respondent to show cause why the petition should not
                                  23
                                       be granted. On September 26, 2019, respondent answered. On October 21, 2019, petitioner filed
                                  24
                                       her traverse.
                                  25

                                  26
                                              2
                                  27              Miranda v. Arizona, 384 U.S. 436 (1966).

                                  28                                                         2
                                            Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 3 of 46




                                   1   B.       FACTUAL BACKGROUND
                                   2            The following description of the evidence presented at trial has been taken in part from the

                                   3   opinion of the California Court of Appeal (Resp. Exh. E at 2)3 and from the trial court record.

                                   4            Prosecution Evidence

                                   5            In 2012, the victim, Tracy Pham, lived with her boyfriend, Tri Nguyen,4 and her three

                                   6   children in San Jose. Vol. 4, Reporter’s Transcript (“4RT”) 423-424. In 2005, Pham split up with

                                   7   Hai Huynh, the father of two of Pham’s oldest children, but they continued to remain in contact

                                   8   about their kids, sometimes through his parents. 4RT 423-424, 431.

                                   9            Pham had been friends with petitioner for about ten years. 4RT 425, 460, 463. Petitioner

                                  10   was Tri’s cousin, and he had known her all his life. 4RT 566. Sometime in early 2012, Pham

                                  11   introduced petitioner to Huynh, and they began to date. 4RT 427-428, 462, 464.

                                  12            According to the state court opinion, the evidence at trial reflected that during the early
Northern District of California
 United States District Court




                                  13   morning of October 25, 2012, the date of the incident, Pham was waiting outside of a store to meet

                                  14   petitioner. Pham was with Tri, and Huynh was nearby. Petitioner and Pham had earlier

                                  15   exchanged angry words on the phone before deciding to meet. Petitioner arrived at the Pham’s

                                  16   location as a passenger in a vehicle. As Pham and Tri approached the vehicle, petitioner fired a

                                  17   gun from the vehicle. The driver and petitioner then drove off. The police were dispatched to the

                                  18   scene, and petitioner was apprehended shortly thereafter. Petitioner was interviewed in the back

                                  19   of the police car and later at the police station.5

                                  20            San Jose Police Officer Santiago, who was responsible for apprehending petitioner during

                                  21   a “high-risk vehicle stop,” testified that upon making the stop he noticed an unspent 9-millimeter

                                  22   bullet in plain view on the front passenger seat. 4RT 591, 594. Officer Santiago also noticed a

                                  23

                                  24            3
                                               The California Court of Appeal’s summary of the facts of petitioner’s offense is presumed correct. See
                                  25   Hernandez v. Small, 282 F.3d 1132, 1135 n.1 (9th Cir. 2002); 28 U.S.C. 2254(e)(1).

                                                4
                                  26                The court will use Tri’s first name because he shares a common name with petitioner.

                                                5
                                  27            Petitioner also wrote a letter of apology at the suggestion of the police during the second police interview.
                                       4RT 613-616.
                                  28                                                               3
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 4 of 46




                                   1
                                       spent shell casing on the exterior of the vehicle on the left side of the windshield. 4RT 595. The
                                   2
                                       office found no gun in the car. 4RT 594. Officer Santiago took petitioner into custody and placed
                                   3
                                       bags over her hands to preserve possible gunshot residue. 4RT 594, 596-97. Subsequently, the
                                   4
                                       samples from petitioner’s left and right hands were tested and laboratory analysis detected the
                                   5
                                       presence of gunshot residue on both hands. 4RT 627, 704-706.
                                   6
                                              Pham was treated in the emergency room of Valley Medical Center for multiple gunshot
                                   7
                                       wounds caused by bullet fragments. 4RT 579; 5RT 782-783, 817-822.
                                   8
                                              San Jose Police Officer Chris Heinrich was dispatched to Valley Medical Center to contact
                                   9
                                       Pham. 4RT 578-579. Pham was being treated for multiple lacerations in her thigh and buttocks.
                                  10
                                       4RT 579. Officer Heinrich interviewed Pham, and he did not recall that she appeared to be
                                  11
                                       impaired by alcohol. 4RT 580-82. Officer Heinrich’s report contained nothing to indicate she
                                  12
Northern District of California




                                       was intoxicated, and he likely would have noted such if she had been. 4RT 582-84.
 United States District Court




                                  13
                                              Pham was advised to stay at the hospital for an additional day, but she decided to return
                                  14
                                       home to take care of her children. 4RT 452-53. Pham was in pain and unable to walk when she
                                  15
                                       left the hospital. 4RT 454. She was prescribed painkillers. 4RT 454. Pham was able to return to
                                  16
                                       work as a waitress within two weeks, but at the time of trial, she continued to feel pain in her leg.
                                  17
                                       4RT 455-56. She had a “bullet hole” scar in her leg. 4RT 457.
                                  18
                                              Defense Evidence
                                  19
                                              A forensic firearm expert testified that the bullet fragments which lodged in Pham’s thigh
                                  20
                                       must have struck some intervening object before hitting her. 5RT 776, 782. Based on the Pham’s
                                  21
                                       medical records the entry wound had a diameter of one centimeter and the fragments were
                                  22
                                       subcutaneous indicating the “penetration was very, very shallow . . . . There were two fragments,
                                  23
                                       and they were barely under the skin.” 5RT 782. There were no corresponding exit wounds. 5RT
                                  24
                                       783. The penetrative effect of the bullet or fragments was “almost zero.” 5RT 790. Based on
                                  25
                                       these factors, the expert opined the bullet “definitely hit an intervening object first.” 5RT 782.
                                  26
                                              The defense also presented the expert testimony of an emergency room physician that
                                  27

                                  28                                                     4
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 5 of 46




                                   1
                                       Pham’s wounds were superficial, “just below the skin.” 5RT 823; see also 5RT 813-23. The
                                   2
                                       emergency treatment was “nonsurgical,” and the bullet fragments were not removed from the
                                   3
                                       victim’s thigh. 5RT 817-19, 822. The medical report indicated the entrance wound to the thigh
                                   4
                                       was 1.0 by 0.5 centimeters and surrounded by three abrasions, but no exit wound existed. 5RT
                                   5
                                       818. There was no significant bleeding associated with that wound. 5RT 818. When Pham was
                                   6
                                       released from the hospital, her pain level was rated a “0” on a scale of 0 to 10. 5RT 819.
                                   7
                                              Finally, the defense presented expert testimony of a forensic toxicologist that toxicology
                                   8
                                       testing of Pham’s blood indicated she would have had a blood-alcohol level of .202 at 2:20 a.m.
                                   9
                                       on October 25, 2012. 5RT 842-845. The expert opined that at this level, she would be “impaired
                                  10
                                       with respect to driving” and there was a “high likelihood that [she] would appear evidently drunk.”
                                  11
                                       5RT 845.
                                  12
Northern District of California
 United States District Court




                                                                                    ANALYSIS
                                  13
                                              A. STANDARD OF REVIEW
                                  14
                                              Pursuant to the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), a
                                  15
                                       federal court may entertain a petition for writ of habeas corpus “in behalf of a person in custody
                                  16
                                       pursuant to the judgment of a State court only on the ground that he is in custody in violation of
                                  17
                                       the Constitution or laws or treaties of the United States.” 28 U.S.C. 2254(a). The petition may not
                                  18
                                       be granted with respect to any claim adjudicated on the merits in state court unless the state court’s
                                  19
                                       adjudication of the claim: “(1) resulted in a decision that was contrary to, or involved an
                                  20
                                       unreasonable application of, clearly established Federal law, as determined by the Supreme Court
                                  21
                                       of the United States; or (2) resulted in a decision that was based on an unreasonable determination
                                  22
                                       of the facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. 2254(d).
                                  23
                                              “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court
                                  24
                                       arrives at a conclusion opposite to that reached by [the United States Supreme] Court on a
                                  25
                                       question of law or if the state court decides a case differently than [the] Court has on a set of
                                  26
                                       materially indistinguishable facts.” Williams (Terry) v. Taylor, 529 U.S. 362, 412–13 (2000).
                                  27

                                  28                                                      5
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 6 of 46




                                   1
                                       “Under the ‘unreasonable application’ clause, a federal habeas court may grant the writ if the state
                                   2
                                       court identifies the correct governing legal principle from [the] Court’s decisions but unreasonably
                                   3
                                       applies that principle to the facts of the prisoner’s case.” Id. at 413. “[A] federal habeas court
                                   4
                                       may not issue the writ simply because that court concludes in its independent judgment that the
                                   5
                                       relevant state-court decision applied clearly established federal law erroneously or incorrectly.
                                   6
                                       Rather, that application must also be unreasonable.” Id. at 411. A federal habeas court making
                                   7
                                       the “unreasonable application” inquiry should ask whether the state court’s application of clearly
                                   8
                                       established federal law was “objectively unreasonable.” Id. at 409.
                                   9
                                              The second prong of section 2254 applies to decisions based on factual determinations.
                                  10
                                       See Miller-El v. Cockrell, 537 U.S. 322, 340 (2003). Under 28 U.S.C. § 2254(d)(2), a state court
                                  11
                                       decision “based on a factual determination will not be overturned on factual grounds unless
                                  12
Northern District of California




                                       objectively unreasonable in light of the evidence presented in the state-court proceeding.” Id.; see
 United States District Court




                                  13
                                       also Torres v. Prunty, 223 F.3d 1103, 1107 (9th Cir. 2000). Where the state court’s factual
                                  14
                                       findings are at issue in a habeas proceeding, the district court must first conduct an “intrinsic
                                  15
                                       review” of its fact-finding process. See Taylor v. Maddox, 366 F.3d 992, 999-1000 (9th Cir.
                                  16
                                       2004), abrogated on other grounds, Murray v. Schriro, 745 F.3d 984, 1000 (9th Cir. 2014). “[A]
                                  17
                                       decision adjudicated on the merits in a state court and based on a factual determination will not be
                                  18
                                       overturned on factual grounds unless objectively unreasonable in light of the evidence presented in
                                  19
                                       the state-court proceeding.” Miller-El, 537 U.S. at 340; see also Cavazos v. Smith, 565 U.S. 1, 2
                                  20
                                       (2011) (per curiam) (it is not the province of the district court on federal habeas review to reassess
                                  21
                                       issues of credibility or to reweigh the evidence). “Once the state court’s fact-finding process
                                  22
                                       survives this intrinsic review . . . the state court’s findings are dressed in a presumption of
                                  23
                                       correctness. . . .” Taylor, 366 F.3d at 1000. “AEDPA spells out what this presumption means:
                                  24
                                       State-court fact-finding may be overturned based on new evidence presented for the first time in
                                  25
                                       federal court only if such new evidence amounts to clear and convincing proof that the state-court
                                  26
                                       finding is in error.” Id. (citing 28 U.S.C. § 2254(e)(1)); Hibbler v. Benedetti, 693 F.3d 1140, 1146
                                  27

                                  28                                                      6
                                            Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 7 of 46




                                   1
                                       (9th Cir. 2012) (noting that “a federal court may not second-guess a state court’s fact-finding
                                   2
                                       process unless, after review of the state-court record, it determines that the state court was not
                                   3
                                       merely wrong, but actually unreasonable”) (quoting Taylor, 366 F.3d at 999).
                                   4
                                               When there is no reasoned opinion from the highest state court to consider the petitioner’s
                                   5
                                       claims, the federal habeas court looks to the last reasoned opinion from the state courts. See
                                   6
                                       Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). It should then presume that the “unexplained
                                   7
                                       decision adopted the same reasoning” as the last reasoned decision. Id. When the state court has
                                   8
                                       rejected a claim on the merits without explanation, this court “must determine what arguments or
                                   9
                                       theories supported or . . . could have supported, the state court’s decision; and then it must ask
                                  10
                                       whether it is possible fairminded jurists could disagree that those arguments or theories are
                                  11
                                       inconsistent with the holding in a prior decision of [the U.S. Supreme] Court.” Harrington v.
                                  12
Northern District of California




                                       Richter, 562 U.S. 86, 102 (2011).
 United States District Court




                                  13
                                               In its unpublished disposition issued on June 27, 2016, the state appellate court addressed
                                  14
                                       the merits of petitioner’s Miranda violation claim. Resp. Exh. E at 3-13. Therefore, the last
                                  15
                                       reasoned decision as to that claim is the state appellate court’s unpublished disposition. See
                                  16
                                       Wilson, 138 S. Ct. at 1192.
                                  17
                                               Petitioner raised her remaining claims on collateral review in the state courts. See Resp.
                                  18
                                       Exhs. G, K, L. In a reasoned decision, the state superior court denied the destruction of evidence,
                                  19
                                       sentencing and IAC claims, which she had raised in her state habeas petition. See Resp. Exh. J.
                                  20
                                       These claims were summarily denied by the state appellate and supreme courts. See Resp. Exhs.
                                  21
                                       K, L.
                                  22
                                       B.      CLAIMS FOR RELIEF
                                  23
                                               As grounds for federal habeas relief, petitioner claims: (1) her statements to police were
                                  24
                                       introduced in evidence in violation of Miranda; (2) police failed to preserve potentially
                                  25
                                       exculpatory evidence; (3) her sentence is cruel and unusual in violation of the Eighth Amendment;
                                  26
                                       and (4) an IAC claim.
                                  27

                                  28                                                      7
                                          Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 8 of 46




                                   1            1.       MIRANDA VIOLATION CLAIM
                                   2            Recordings of petitioner’s first and second interviews with Officer Santiago were admitted

                                   3   into evidence and played at trial, and copies of the transcripts of the recordings were also admitted

                                   4   to assist the jury to follow along with the recording. 4RT 597-605; Resp. Exh. B; Augmented

                                   5   Clerk’s Transcript (“ACT”) 2-46. At trial, the defense sought to introduce petitioner’s apology

                                   6   letter into the evidence for impeachment purposes over the prosecutor’s objection. 4RT 614-616.

                                   7   Thereafter, the trial court listened to arguments by the parties and admitted a redacted version of

                                   8   the letter into evidence. 4RT 642-652.

                                   9            Petitioner contends that the police violated her rights under the Fifth and Fourteenth

                                  10   Amendments by continuing to question her after she unambiguously invoked her right to remain

                                  11   silent.6 As mentioned above, petitioner raised this Miranda violation claim as her sole claim on

                                  12   direct review. Specifically, she argues that she did not explicitly waive her Miranda rights and
Northern District of California
 United States District Court




                                  13   that questioning continued after she invoked her right to remain silent. Specifically, after

                                  14   answering the Officer Santiago’s questions about the events just prior to the shooting, petitioner

                                  15   was asked by the officer, “And then what happened?” Petitioner then invoked her right to remain

                                  16   silent by stating as follows: “And then, then I think I shouldn’t say any more from there.”

                                  17   Petitioner contends that the remainder of that police interview, the entirety of a second police

                                  18   interview, and her apology letter written at the officer’s prompting should have been suppressed

                                  19

                                  20            6
                                                  In her traverse, petitioner points out that during the motion to suppress hearing, trial counsel argued there
                                  21   were three junctures during petitioner’s first police interview with Officer Santiago in which she asserted her Miranda
                                       rights, but in the instant action petitioner relies on only the second purported invocation of her right to remain silent.
                                  22   Petitioner states as follows:

                                  23            Petitioner recognizes that the first invocations of rights trial counsel pointed to—Petitioner’s question to
                                                [Officer] Santiago whether she should have an attorney present and her statement that she did not know if she
                                  24            should have an attorney—did not unambiguously express a desire to have counsel present. But there was
                                                nothing ambiguous in Petitioner’s invocation of her right to remain silent that trial counsel pointed to as the
                                  25            second assertion of her Miranda rights and that soon followed her statement that she did not know if she
                                                should have an attorney present.
                                  26
                                       Trav. at 7.
                                  27

                                  28                                                               8
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 9 of 46




                                   1
                                       by the trial court. Petitioner further contends that the trial court’s error in refusing to suppress her
                                   2
                                       statements was prejudicial.
                                   3
                                               The factual background of this claim, as described by the California Court of Appeal and
                                   4
                                       reasonably supported by the record, is summarized below (Resp. Exh. E at 4–8).
                                   5
                                               Prior to trial, petitioner filed a motion seeking an Evidence Code § 402 hearing to
                                   6
                                       determine the admissibility of the two police interviews and the letter of apology. The prosecution
                                   7
                                       filed a motion seeking to admit all of petitioner’s post-Miranda statements. The prosecution
                                   8
                                       argued that petitioner was advised of her Miranda rights during the first police interview, that she
                                   9
                                       waived her rights, and that she did not make an unequivocal and unambiguous invocation of her
                                  10
                                       rights thereafter.
                                  11
                                               At the hearing on the parties’ motions, the trial court listened to an audio recording of
                                  12
Northern District of California




                                       petitioner’s first police interview and was provided a transcript by the prosecution. The parties
 United States District Court




                                  13
                                       stipulated that the court could rely on or use the transcript as an aid to the audio recording.
                                  14
                                               At the beginning of the first police interview, Officer Santiago asked petitioner for her
                                  15
                                       name and then immediately advised her of her Miranda rights—the right to remain silent, the
                                  16
                                       consequences of forgoing that right, the right to the presence of an attorney, and the right to
                                  17
                                       appointment of an attorney if petitioner was indigent. Petitioner indicated that she understood her
                                  18
                                       rights and proceeded to answer the officer’s questions.
                                  19
                                               Officer Santiago asked petitioner generally what had occurred and then followed up with
                                  20
                                       more specific questions. Petitioner stated that she had gotten into an argument with her boyfriend,
                                  21
                                       Huynh, on the phone. At the time, her boyfriend was at the house of the victim, Pham, who was
                                  22
                                       the mother of his children. While petitioner was on the phone with her boyfriend, the victim
                                  23
                                       started “talking shit” to petitioner by phone and by text. The victim told petitioner to “meet up”
                                  24
                                       with her. Petitioner and a friend, who drove petitioner’s car, went to meet the victim.
                                  25
                                               Officer Santiago eventually asked, “[W]here did you guys meet up at?” Petitioner
                                  26
                                       responded, “Mm, we met up at um, should, should I have an attorney present? I don’t know if uh,
                                  27

                                  28                                                      9
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 10 of 46




                                   1
                                       I should have an attorney present.” ACT 8 (italics added). The officer responded that he was
                                   2
                                       trying to get petitioner’s side of the story. Petitioner stated that they met at a store.
                                   3
                                               Petitioner thereafter continued to answer the officer’s questions about what happened.
                                   4
                                       Petitioner indicated that the victim, the victim’s boyfriend, and petitioner’s boyfriend approached
                                   5
                                       the front of petitioner’s car on foot. The following exchange then occurred between Officer
                                   6
                                       Santiago and petitioner:
                                   7
                                               MY LOAN             And I thought they were gonna come up, uh, you know?
                                   8

                                   9           SANTIAGO And then what happened?

                                  10           MY LOAN             And then, then I think I shouldn’t say any more from there.
                                  11           SANTIAGO Well, like I said, I, I’m just tryin’ to get your side of the story, I mean, it
                                  12                    sounds like, like your—
Northern District of California
 United States District Court




                                  13           MY LOAN             And—

                                  14           SANTIAGO Your baby daddy, you know, caused some drama.
                                  15           MY LOAN             He did.
                                  16
                                               SANTIAGO And—
                                  17
                                               MY LOAN             He’s always like that.
                                  18
                                               SANTIAGO Yeah, see, well, well, you know, uh—
                                  19

                                  20           MY LOAN             And then they came at me, so, man, I’m pregnant,7 I, I ain’t gonna fight
                                                                   with her.
                                  21
                                               SANTIAGO Well, see—
                                  22
                                               MY LOAN             And I don’t (inaudible)—
                                  23

                                  24           SANTIAGO The thing is that, that I don’t know you, I don’t know him, I don’t know
                                                        her.
                                  25
                                               MY LOAN             So you’re just . . .
                                  26

                                  27           7
                                                   Petitioner stated that she was 8 weeks pregnant at the time of the incident. ACT 5.
                                  28                                                              10
                                       Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 11 of 46




                                   1
                                           SANTIAGO So, so that’s why—
                                   2

                                   3       MY LOAN       Getting the background.

                                   4       SANTIAGO Hold on, so—
                                   5       MY LOAN       He has a warrant too.
                                   6
                                           SANTIAGO Does he?
                                   7
                                           MY LOAN       Yeah, he does.
                                   8
                                           SANTIAGO So that, that’s why I’m trying to get your side of the story, because I, I
                                   9                wanna understand what happened from your perspective, and if you’re
                                  10                tellin’ me that, that your baby daddy started some drama, then . . .

                                  11       MY LOAN       He did.

                                  12       SANTIAGO I mean, I, I, I, if I go ask him that, he’s probably gonna give me a different
Northern District of California
 United States District Court




                                                    story, right?
                                  13

                                  14       MY LOAN       Yeah, you can ask him that.

                                  15       SANTIAGO So, so that, that’s why . . .

                                  16       MY LOAN       (Inaudible.)
                                  17
                                           SANTIAGO I wanna get your side of the story, so I understand from your perspective. . .
                                  18
                                           MY LOAN       Yeah, I got so many . . .
                                  19
                                           SANTIAGO What occurred.
                                  20
                                           MY LOAN       People to vouch for me, that he’s just (inaudible), and he’s—
                                  21

                                  22       SANTIAGO Okay.

                                  23       MY LOAN       But anyway, yeah, and—
                                  24       SANTIAGO Well, that, that’s what I’m saying—
                                  25
                                           MY LOAN       And they came up, they were in front of my car, and then I come, like, to
                                  26                     here, and they’re comin’ at me, so, so I do what I had to do, and they left, I
                                                         don’t know.
                                  27

                                  28                                                 11
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 12 of 46




                                   1            SANTIAGO So you had to do what you had to do, what do you mean by that?
                                   2
                                                MY LOAN            I don’t know, you know what, I think that, I, I don’t think I should say
                                   3                               anything, I . . . need an attorney, I don’t know.8 I don’t know, just like, and
                                                                   they, he started shit, he, they called me out, yeah, I was, three of ’em
                                   4                               standing, but I’m pregnant, you know, so, that’s, I—I ain’t gonna have her
                                                                   beat on me, I’m pregnant. And you know, she had two guys with her. So,
                                   5                               yeah. So.
                                   6   ACT 11-13 (italics and footnotes added). Petitioner then indicated that after the incident occurred,
                                   7   she and her friend drove away. The officer asked what happened to the gun, but petitioner did not
                                   8   provide a direct answer.
                                   9            After the recording of petitioner’s first police interview was played for the trial court, the
                                  10   court heard argument from the parties. Petitioner contended that she had clearly invoked her right
                                  11   to counsel and/or her right to remain silent on the following three occasions during the interview:
                                  12   (1) “Mm, we met up at um, should, should I have an attorney present? I don’t know if uh, I should
Northern District of California
 United States District Court




                                  13   have an attorney present”; (2) “And then, then I think I shouldn’t say any more from there”; and
                                  14   (3) “I don’t know, you know what, I think that, I, I don’t think I should say anything, I . . . need an
                                  15   attorney, I don’t know.” Petitioner contended that the officer continued to interview her in
                                  16   violation of her Fifth Amendment rights, and that her second interview at the police station and the
                                  17   apology letter should also be suppressed. The prosecution contended that petitioner did not clearly
                                  18   invoke her right to counsel or to remain silent. The trial court took the matter under submission.
                                  19   The following day, the court denied petitioner’s motion to exclude her post-Miranda statements.
                                  20   3RT 351. The court found that petitioner’s three cited statements during the first police interview,
                                  21   individually or in totality, were not an unequivocal and unambiguous invocation of her rights.
                                  22   3RT 349-351. Specifically, the trial court relied on Davis v. United States, 512 U.S. 452 (1994),
                                  23

                                  24            8
                                                  The state appellate court quoted from the transcript of the audio recording of petitioner’s statement to the
                                       police. The trial court, in making its ruling, appeared to rely on the transcript. However, in referring to this particular
                                  25   statement by petitioner, the trial court quoted her as saying, “‘I think I shouldn’t say,’ period. ‘I need an attorney,’
                                       period. ‘I don’t know.’ End of quote.” The state appellate court noted that the minor differences between the
                                  26   transcript of the audio recording and what the trial court apparently determined was stated by petitioner at this point
                                       was “not material to [its] analysis.” See Resp. Exh. E at 7 fn. 3. This Court agrees with the state appellate court and
                                  27   finds that such a discrepancy does not affect its analysis.

                                  28                                                               12
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 13 of 46




                                   1
                                       and stated as follows:
                                   2
                                               . . . [I]ndividually as to each statement and in totality, the Court finds that there was no
                                   3
                                               unequivocal and unambiguous invocations of the defendant’s rights and, therefore, the
                                   4           defense motion to exclude defendant’s statements, both the oral statements through the oral
                                               interview and the letter of apology, that motion is denied.
                                   5
                                       3RT 350-351. As mentioned, the recording of the first interview was played at trial. 4RT 597-
                                   6
                                       600.
                                   7
                                               The following summary of petitioner’s second interview with Officer Santiago is taken
                                   8
                                       from the record. As stated above, the recording of the second interview was also played at trial.
                                   9
                                       4RT 603-05.
                                  10
                                               Petitioner was booked into jail and interviewed again at the jail’s preprocessing center.
                                  11
                                       4RT 601-02. Officer Santiago read petitioner her Miranda rights a second time, and she again
                                  12
Northern District of California




                                       agreed to speak to the police. 4RT 605. On that occasion, petitioner said that Pham, Tri, and
 United States District Court




                                  13
                                       Huynh were “behind a bush or something” and that they walked up to her and “hit [her] car.”
                                  14
                                       ACT 24-26. They were yelling “stupid shit” at her. ACT 30. Petitioner was in the passenger side
                                  15
                                       of her car. ACT 26. Petitioner told her friend to “take off,” and petitioner fired a gun out the
                                  16
                                       passenger side window. ACT 31-34, 37. She fired “[t]wo or three” shots. ACT 31, 34. She
                                  17
                                       explained to Officer Santiago, “I wasn’t shooting at them . . . . [T]hey were coming towards my
                                  18
                                       car so I just put my hand out the window . . . .” ACT 32; see ACT 34, 37. When the officer
                                  19
                                       clarified where she pointed the gun, she replied, “No, I didn’t point it at them . . . . I pointed it at
                                  20
                                       the ground. I didn’t hit them. I didn’t hit them, right? No, I didn’t.” ACT 33. She threw the gun
                                  21
                                       out the window of her car as they drove off. ACT 37. When the officer told petitioner that Pham
                                  22
                                       was shot, petitioner replied, “Oh, that’s what she gets. I’m sorry, but (unintelligible).” ACT 33.
                                  23
                                       When the office clarified what petitioner meant by “That’s what she gets,” she replied: “Well
                                  24
                                       ’cause she was the one that came at me. She came at me.” ACT 33.
                                  25
                                               When the officer asked why petitioner decided to “leave [her] house in the first place,” she
                                  26
                                       explained that she got angry because they continued to call her, stating:
                                  27

                                  28                                                      13
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 14 of 46




                                   1          . . . they kept callin’ me. I wasn’t gonna leave my house, I was sleepin’ and they kept
                                              calling me . . . . ’Cause I already hung up on them. I already hung up on them, I wasn’t
                                   2
                                              answering the phone. They just kept calling. And then they’re talkin’ shit, like, hella
                                   3          talkin’ shit. So, I got real pissed.

                                   4   ACT 40. Petitioner explained she got the gun from a secret location in her neighborhood before

                                   5   leaving to meet Pham, stating as follows: “[A]nd then I went over to get Cindy and then they kept

                                   6   callin’ me on the way. So, I said, ‘You know what, fuck it, I’m gonna go get the thing.’” ACT

                                   7   38-39. When the officer asked why petitioner brought a gun, she responded: “I figure I’m

                                   8   pregnant and I need to fight with them.” ACT 38. When the officer asked whether petitioner felt

                                   9   sorry about what she did, she said, “I feel bad . . . . [Y]eah, it shouldn’t have happened, but this

                                  10   dumb bitch shouldn’t have got drunk and called me up. But yeah, I feel bad, like, come on, she

                                  11   used to be my friend.” ACT 42.

                                  12          Officer Santiago testified that petitioner did not appear to be nervous during the interview,
Northern District of California
 United States District Court




                                  13   and he thought she did not genuinely express remorse for her actions. 4RT 608-611. She did not

                                  14   cry, but, instead, laughed during the interview. 4RT 609, 611. She seemed evasive at times. 4RT

                                  15   608. On cross-examination, Officer Santiago testified that after the second interview, petitioner

                                  16   agreed to write an “apology letter,” the admission of which the defense successfully requested in

                                  17   order to impeach the officer’s testimony about petitioner’s lack of remorse. 4RT 613-616, 642-

                                  18   652. In the redacted letter, petitioner stated, “I made a huge mistake tonight, probably the biggest

                                  19   mistake of my life.” 4RT 616. She added, “I know that there is no excuse for my behavior. I do

                                  20   wish to apologize for my actions.” 4RT 616. She also stated, “I am very sorry for what I did.”

                                  21   4RT 617. Lastly, she wrote, “If I could, I would have handled the situation a lot differently. . . .

                                  22   In a way that there wouldn’t be anyone resulting of [sic] any injuries.” 4RT 616.

                                  23          On direct review, the state appellate court determined that the trial court did not err by

                                  24   declining to exclude from evidence petitioner’s two police interviews and her letter of apology.

                                  25   Resp. Exh. E at 13. Thus, the court rejected petitioner’s Miranda violation claim. The court

                                  26   stated as follows:
                                                       We determine that a reasonable officer would not have understood defendant’s
                                  27           statement, “I think I shouldn’t say any more from there,” was an unequivocal and
                                  28                                                     14
                                       Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 15 of 46




                                   1       unambiguous invocation of the right to remain silent. (Nelson, supra, 53 Cal. 4th at p.
                                           380.)
                                   2

                                   3               First, defendant’s statement contained ambiguous or equivocal language. Her
                                           statement was prefaced with “I think,” which the California Supreme Court has
                                   4       characterized as “ambiguous qualifying words.” (Bacon, supra, 50 Cal. 4th at p. 1105;
                                           accord, Shamblin, supra, 236 Cal. App. 4th at p. 20 [“‘I think’” is equivocal language].)
                                   5       Moreover, statements similar to defendant’s statement have been found to be equivocal or
                                   6       ambiguous by California courts. (Bacon, supra, at p. 1105 [“‘I think it’d probably be a
                                           good idea for me to get an attorney’”]; Stitely, supra, 35 Cal. 4th at p. 535 [“‘I think it’s
                                   7       about time for me to stop talking’”]; Shamblin, supra, at p. 20 [“‘I think I probably should
                                           change my mind about the lawyer now . . . . I think I need some advice here’”].)
                                   8
                                                   Second, in considering the context in which defendant made the statement, the
                                   9       record reflects that defendant continued to talk freely to the officer after making the
                                  10       statement. (See Shamblin, supra, 236 Cal. App. 4th at p. 20 [“that defendant did not intend
                                           to terminate the interview is clear from the exchange that immediately followed”].)
                                  11       Immediately after defendant stated, “I think I shouldn’t say any more from there,” the
                                           police officer started talking but barely finished one sentence before defendant interrupted
                                  12       him. As the officer continued to try to speak, defendant repeatedly interrupted him,
Northern District of California
 United States District Court




                                           including at times to express agreement with what the officer was saying. The officer was
                                  13       unable to complete more than one sentence before defendant again interjected. The officer
                                  14       even said to defendant, “Hold on, so—,” but he was interrupted by defendant. The
                                           conversation continued, and defendant eventually interrupted the officer to say that the
                                  15       victim, the victim’s boyfriend, and defendant’s boyfriend were “comin’ at me, . . . so I do
                                           what I had to do,” apparently in reference to shooting the victim from the vehicle.
                                  16       Defendant made this statement even though the officer had not posed a question to her
                                           immediately prior to this statement.
                                  17

                                  18               Thus, rather than ceasing to talk after making the statement, “I think I shouldn’t say
                                           any more from there,” defendant displayed an ongoing willingness to talk to the officer. In
                                  19       view of the words defendant used (“I think I shouldn’t say any more from there”) and her
                                           eagerness to talk right after making the statement, it was reasonable for the officer to
                                  20       interpret the statement as an equivocal reference to remaining silent. (Nelson, supra, 53
                                           Cal. 4th at p. 380.)
                                  21

                                  22               Third, the statement at issue was made between two other ambiguous and equivocal
                                           references to counsel and/or to remaining silent. Defendant concedes that her first mention
                                  23       of an attorney (“[S]hould I have an attorney present? I don’t know if . . . I should have an
                                           attorney present.”) “did not unambiguously express a desire to have counsel present.”
                                  24       Likewise, defendant’s last reference to an attorney and to not talking (“I don’t know, you
                                           know what, I think that, I, I don’t think I should say anything, I . . . need an attorney, I
                                  25
                                           don’t know.”) was equally ambiguous and unequivocal, given her repeated “I don’t know”
                                  26       statements and the fact that she continued to talk about the incident thereafter without any
                                           comment from the officer.
                                  27

                                  28                                                 15
                                        Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 16 of 46




                                   1                  Given the qualifying words that defendant used in all of her references to an
                                              attorney and to remaining silent, and given that she continued to talk freely right after
                                   2
                                              making each of the three statements concerning an attorney and/or remaining silent, we
                                   3          determine that defendant’s statement, “I think I shouldn’t say any more from there,” was
                                              not sufficiently clear that a reasonable police officer would understand the statement to be
                                   4          an invocation of the right to remain silent (Nelson, supra, 53 Cal. 4th at pp. 376, 380).
                                              Because we determine that defendant’s Miranda rights were not violated, we need not
                                   5          address whether she was prejudiced by the admission of the statements that she made after
                                   6          the asserted invocation of the right to silence.
                                       Resp. Exh. E at 11-13.
                                   7
                                              Miranda requires that a suspect be given certain warnings and must waive those warnings
                                   8
                                       before he may be subjected to a custodial interrogation. 384 U.S. at 479. “[U]nless and until such
                                   9
                                       warnings and waiver are demonstrated by the prosecution at trial, no evidence obtained as a result
                                  10
                                       of interrogation can be used against him.” Id.; see also Oregon v. Elstad, 470 U.S. 298, 306
                                  11
                                       (1985) (referring to the “Miranda exclusionary rule”). The requirements of Miranda are “clearly
                                  12
Northern District of California
 United States District Court




                                       established” federal law for purposes of federal habeas corpus review under 28 U.S.C. § 2254(d).
                                  13
                                       Juan H. v. Allen, 408 F.3d 1262, 1271 (9th Cir. 2005); Jackson v. Giurbino, 364 F.3d 1002, 1009
                                  14
                                       (9th Cir. 2004).
                                  15
                                              Miranda requires that a person subjected to custodial interrogation be advised that “he has
                                  16
                                       a right to remain silent, that any statement he does make may be used as evidence against him, and
                                  17
                                       that he has a right to the presence of an attorney.” 384 U.S. at 444. The warnings must precede
                                  18
                                       any custodial interrogation, which occurs whenever law enforcement officers question a person
                                  19
                                       after taking that person into custody or otherwise significantly deprive a person of freedom of
                                  20
                                       action. Id.
                                  21
                                              Clearly established Supreme Court law, as set forth in Miranda itself, requires that
                                  22
                                       questioning should end once the suspect expresses his desire to maintain silence. See id. at 473-74
                                  23
                                       (“If the individual indicates in any manner, at any time prior to or during questioning, that he
                                  24
                                       wishes to remain silent, the interrogation must cease.”). However, an accused who wants to
                                  25
                                       invoke his right to remain silent must do so unambiguously. Berghuis v. Thompkins, 560 U.S.
                                  26
                                       370, 384 (2010).
                                  27

                                  28                                                    16
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 17 of 46




                                   1
                                               Similarly, in the context of another Miranda right, the right to the presence of an attorney
                                   2
                                       during interrogation, the Supreme Court has held that after a valid Miranda waiver, an invocation
                                   3
                                       of that right only halts interrogation when it is clear and unambiguous. Davis v. United States,
                                   4
                                       512 U.S. 452, 459-61 (1994). A state court’s application of the Davis’ “clear statement” rule to
                                   5
                                       the invocation of the right to remain silent after Miranda waiver is not contrary to or an
                                   6
                                       unreasonable application of Supreme Court precedent for purposes of section 2254(d). DeWeaver
                                   7
                                       v. Runnels, 556 F.3d 995, 1002 (9th Cir. 2009) (no habeas relief available where state court had
                                   8
                                       concluded that suspect asking to be taken back to jail did not evidence a refusal to talk further and
                                   9
                                       was not an invocation of right to remain silent). Furthermore, officers are not required to clarify
                                  10
                                       an ambiguous statement. See Davis, 512 U.S. at 461-62.
                                  11
                                               Habeas relief may be granted, however, only if the admission of statements in violation of
                                  12
Northern District of California




                                       Miranda had a “‘substantial and injurious effect or influence in determining the jury’s verdict.’”
 United States District Court




                                  13
                                       Pope v. Zenon, 69 F.3d 1018, 1020 (9th Cir. 1995)9 (quoting Brecht v. Abrahamson, 507 U.S. 619,
                                  14
                                       637 (1993)).
                                  15
                                               Here, petitioner claims that her statement during the first police interview, “I think I
                                  16
                                       shouldn’t say any more from there,” ACT 11, was an unequivocal invocation of her right to
                                  17
                                       remain silent, and that the remainder of that police interview, the entirety of a second police
                                  18
                                       interview, and her apology letter should have been suppressed by the trial court. Petitioner further
                                  19
                                       contends that the trial court’s error in refusing to suppress her statements was prejudicial.
                                  20
                                               As mentioned, the trial court conducted an evidentiary hearing regarding the admissibility
                                  21
                                       of petitioner’s statements to police during the two police interviews and her apology letter. 3RT
                                  22
                                       338-351. The state appellate court affirmed the trial court’s denial of the motion to suppress her
                                  23
                                       statements. Resp. Exh. E at 13. The record demonstrates that petitioner had a full, fair, and
                                  24
                                       complete opportunity to present evidence in support of her claim to the state courts, of which she
                                  25

                                  26
                                               9
                                  27             Overruled on other grounds by United States v. Orso, 266 F.3d 1030, 1038 (9th Cir. 2001, abrogated on
                                       other grounds by Missouri v. Seibert, 542 U.S. 600 (2004).
                                  28                                                          17
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 18 of 46




                                   1
                                       took full advantage. Thus, the court finds that the state court’s fact-finding process survives
                                   2
                                       intrinsic review. See Hibbler, 693 F.3d at 1146. However, petitioner fails to present clear and
                                   3
                                       convincing evidence to overcome the presumption of correctness of the state court’s factual
                                   4
                                       findings. The record shows that during the first police interview, Officer Santiago read petitioner
                                   5
                                       her Miranda rights prior to questioning her at the back seat of his patrol car, and petitioner stated
                                   6
                                       she understood them. 4RT 595-596; ACT 2. Thus, petitioner impliedly waived her Miranda
                                   7
                                       rights when she first started speaking with Officer Santiago.
                                   8
                                              Whether petitioner unambiguously invoked her Miranda rights after initially waiving them
                                   9
                                       is a separate question. As mentioned above, after Officer Santiago asked petitioner what happened
                                  10
                                       after the victim and her boyfriend approached the vehicle, petitioner responded, “I think I
                                  11
                                       shouldn’t say any more from there.” ACT 11. Petitioner claims at this point, she invoked her
                                  12
Northern District of California




                                       right to remain silent, which required Officer Santiago “to cease questioning her, and [Officer]
 United States District Court




                                  13
                                       Santiago violated her Fifth and Fourteenth Amendment rights by continuing the first interview and
                                  14
                                       by conducting the second interview and prompting her to write the apology letter.” Trav. at 7.
                                  15
                                       However, the trial court denied petitioner’s motion to suppress the aforementioned statements
                                  16
                                       when it relied on Davis and found that “there was no unequivocal and unambiguous invocations of
                                  17
                                       the defendant’s rights and, therefore, the defense motion to exclude defendant’s statements, both
                                  18
                                       the oral statements through the oral interview and the letter of apology . . . .” 3RT 350-351. The
                                  19
                                       state appellate court agreed that the statement at issue “contained ambiguous or equivocal
                                  20
                                       language” because it “was prefaced with ‘I think,’ which the California Supreme Court has
                                  21
                                       characterized as ‘ambiguous qualifying words.’” Resp. Exh. E at 11. The court also considered
                                  22
                                       “the context in which [petitioner] made the statement,” and reasoned that the totality of the
                                  23
                                       circumstances—including “her eagerness to talk right after making the statement [that she
                                  24
                                       preferred to maintain silence]”—made it “reasonable for the officer to interpret the statement as an
                                  25
                                       equivocal reference to remaining silent.” Id. at 12. Such a showing, in the absence of
                                  26
                                       circumstances suggesting a contrary finding, is sufficient to establish petitioner’s statement, “I
                                  27

                                  28                                                     18
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 19 of 46




                                   1
                                       think I shouldn’t say any more from there,” was an unambiguous invocation of her right to remain
                                   2
                                       silent. Cf. Clark v. Murphy, 331 F.3d 1062, 1070 (9th Cir. 2003) (holding that state court’s
                                   3
                                       conclusion that “I think I would like to talk to a lawyer” and “should I be telling you, or should I
                                   4
                                       talk to an attorney?” were not unambiguous requests for counsel was not objectively unreasonable
                                   5
                                       application of Davis), overruled on other grounds by Lockyer v. Andrade, 538 U.S. 63, 71 (2003).
                                   6
                                              Petitioner contends that the trial court erred in denying her motion to suppress because she
                                   7
                                       claims that “she did not use any qualifying language that made her desire to remain silent
                                   8
                                       unclear.” Trav. at 8. She contends that “at that point in the interview she had changed her mind
                                   9
                                       about talking to [Officer] Santiago and now thought it was in her interests not to say more.” Id.
                                  10
                                       But no factual basis in the state court record exists to support petitioner’s contentions. First, her
                                  11
                                       assertion that she “did not use any qualifying language” is contradicted by the record, which
                                  12
Northern District of California




                                       shows that the statement was “I think I shouldn’t say any more from there,” ACT 11 (italics
 United States District Court




                                  13
                                       added), and the trial court found that her use of the words “I think” made her statement “not an
                                  14
                                       invocation” of her right to remain silent. 3RT 350. Specifically, the trial court noted that such a
                                  15
                                       finding was “consistent with a number of California cases and other jurisdictions where courts
                                  16
                                       have found conditional statements to be ambiguous.” 3RT 349. The trial court relied on Clark,
                                  17
                                       stating: “Clark v. Murphy, a Ninth Circuit Court [case], 2003, 331 F.3d 1062, pinpoint 1070-1072,
                                  18
                                       quote, “I think I would like to talk to a lawyer,” that court found [it] to be an ambiguous
                                  19
                                       statement.” 3RT 349-350. Petitioner’s claim that such a statement showed that she had changed
                                  20
                                       her mind about speaking with Officer Santiago was rejected by the trial judge who listened to the
                                  21
                                       taped interview and read the interview transcript. See 3RT 315, 338-351. As such, the trial court
                                  22
                                       found that “in totality . . . there was no unequivocal and unambiguous invocation of [petitioner’s]
                                  23
                                       rights . . . .” 3RT 351. Those determinations were affirmed by the state appellate court that
                                  24
                                       reviewed the record, including the transcript of the interview. See Resp. Exh. E at 11-13.
                                  25
                                       Although petitioner disagrees with the factual determinations made by the state courts, she points
                                  26
                                       to no material fact that any court failed to consider or to any inaccuracy in the state court record.
                                  27

                                  28                                                     19
                                        Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 20 of 46




                                   1
                                       Under these circumstances, the court must defer to the state courts’ findings, which are reasonable
                                   2
                                       and therefore binding in these proceedings under section 2254(d)(2). Taylor, 366 F.3d at 1000.
                                   3
                                              Second, the state courts’ determination that petitioner’s statements to police and apology
                                   4
                                       letter were admissible constitutes a reasonable application of pertinent federal law within the
                                   5
                                       meaning of section 2254(d)(1). As explained above, the trial court denied the motion to suppress
                                   6
                                       based on that court’s finding that, under the circumstances of this case, petitioner did not invoke
                                   7
                                       her right to remain silent when she said, “I think I shouldn’t say any more from there.” 3RT 350-
                                   8
                                       351. The state appellate court specifically determined that the aforementioned statement “was not
                                   9
                                       sufficiently clear that a reasonable police officer would understand that statement to be an
                                  10
                                       invocation of the right to remain silent.” Resp. Exh. E at 13. Accordingly, the state courts’
                                  11
                                       determination—that no Miranda violation resulted because petitioner’s statement was
                                  12
Northern District of California




                                       ambiguous—must stand.
 United States District Court




                                  13
                                              Furthermore, the Court finds that the state courts’ conclusion that petitioner’s Miranda
                                  14
                                       rights were not violated was neither contrary to nor an objectively unreasonable application of
                                  15
                                       federal law. 28 U.S.C. § 2254(d)(1). As mentioned above, an accused who wants to invoke his
                                  16
                                       right to remain silent must do so unambiguously. Berghuis, 560 U.S. at 384. In Berghuis, the
                                  17
                                       Supreme Court found the defendant did not unambiguously invoke his right to remain silent by not
                                  18
                                       speaking for the first two hours and 45 minutes of a three-hour interrogation. Id. at 375-76, 381-
                                  19
                                       82. Because he did not say he wanted to remain silent or that he did not want to talk to the police,
                                  20
                                       he did not invoke his right to remain silent. Id. at 382. Similarly, in Davis, the Supreme Court
                                  21
                                       found that the suspect’s statement, “maybe I should talk to a lawyer,” did not constitute an
                                  22
                                       unequivocal request that required the interrogation to cease. See 512 U.S. at 462. Here, the state
                                  23
                                       courts did not unreasonably apply Supreme Court law in Miranda or even in either Berghuis or
                                  24
                                       Davis in rejecting petitioner’s claim that her statement, “I think I shouldn’t say any more from
                                  25
                                       there,” was an unambiguous invocation of her right to remain silent. See Resp. Exh. E at 11; see
                                  26
                                       also 3RT 349-351. The state courts reasonably found that the statement contained ambiguous or
                                  27

                                  28                                                    20
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 21 of 46




                                   1
                                       equivocal language, relying in part on Clark, in which the Ninth Circuit held that a state court’s
                                   2
                                       determination that “I think I would like to talk to a lawyer” was ambiguous was not an
                                   3
                                       unreasonable application of federal law. See 331 F.3d at 1069, 1071. Moreover, numerous other
                                   4
                                       federal court decisions have found that alleged invocations of the right to remain silent or right to
                                   5
                                       counsel prefaced with words such as “I think” do not constitute unequivocal invocations. See
                                   6
                                       Williams v. Horel, 341 F. App’x 333, 335 (9th Cir. 2009) (“Here Williams said similarly, ‘I think
                                   7
                                       first, um, I should have a lawyer.’ Under Davis, that statement was ambiguous and equivocal.”);
                                   8
                                       United States v. Potter, 927 F.3d 446,451 (6th Cir. 2019) (noting Sixth Circuit’s prior holding that
                                   9
                                       statement, “I think I should talk to a lawyer, what do you think?” was equivocal invocation);
                                  10
                                       United States v. Mohr, 772 F.3d 1143, 1146 (8th Cir. 2014) (“Mohr’s statement ‘I think I should
                                  11
                                       get [a lawyer]’ was not an unequivocal invocation of his right to counsel.”); Burket v. Angelone,
                                  12
Northern District of California




                                       208 F.3d 172, 197 (4th Cir. 2000) (defendant’s statement to the police “I think I need a lawyer”
 United States District Court




                                  13
                                       did not constitute an unequivocal request for counsel). In addition, the court has found no post-
                                  14
                                       Davis/Berghuis case finding a statement similar to petitioner’s, i.e., prefaced with “I think,” to be
                                  15
                                       an unambiguous invocation of the right remain silent.
                                  16
                                              Based on the above, this court finds that the state appellate court’s rejection of petitioner’s
                                  17
                                       Miranda violation claim was based on a reasonable determination of the facts under section
                                  18
                                       2254(d)(2) and on a reasonable application of clearly established federal law under section
                                  19
                                       2254(d)(1).
                                  20
                                              Even if admission of petitioner’s statements and letter of apology were erroneous, the error
                                  21
                                       cannot be said to have had a substantial and injurious effect on the jury’s verdict, given the
                                  22
                                       overwhelming independent evidence introduced against petitioner at trial. See Brecht, 507 U.S. at
                                  23
                                       637.
                                  24
                                              In the present case, there was strong evidence of petitioner’s guilt. By the time petitioner
                                  25
                                       made the alleged invocation of her right to remain silent, she had already admitted that she had a
                                  26
                                       heated argument with Pham over the phone and that they had agreed to meet up on the early
                                  27

                                  28                                                     21
                                        Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 22 of 46




                                   1
                                       morning of October 25, 2012. ACT 6-10. Furthermore, the circumstantial evidence that petitioner
                                   2
                                       was the shooter was overwhelming. The record shows that petitioner was taken into custody
                                   3
                                       moments after shooting, when her vehicle, a silver Mercedes, was stopped a short distance from
                                   4
                                       the scene of the shooting. 4RT 589-594. When Officer Santiago passed the Mercedes, the driver
                                   5
                                       ran a red light and fled at a high rate of speed. 4RT 590. Officer Santiago made a “high-risk
                                   6
                                       vehicle stop” and found petitioner in the passenger seat. 4RT 591, 593. There was an unspent 9-
                                   7
                                       millimeter round on the floorboard and a spent casing on the exterior of the vehicle near the
                                   8
                                       windshield wiper. 4RT 594-595. When petitioner was taken into custody, Officer Santiago
                                   9
                                       immediately placed bags over her hands, and gunshot residue was found on both hands. 4RT 594,
                                  10
                                       596-597, 624-625, 627, 704.
                                  11
                                              The circumstances of the altercation between Pham and petitioner and their agreement to
                                  12
Northern District of California




                                       meet at the shopping center to resolve their problems was also established by independent and
 United States District Court




                                  13
                                       undisputed testimony by Pham. 4RT 437-440. Thus, the only significant matter which was
                                  14
                                       established by the admission of the remainder of petitioner’s statements from both interviews was
                                  15
                                       her state of mind when she shot at Pham and Pham’s companions. See ACT 11-13, 38-40.
                                  16
                                       Specifically, petitioner admitted to Officer Santiago she stopped on her way to the meeting to pick
                                  17
                                       up a gun because she was angry and was unable to physically fight Pham due to her pregnancy.
                                  18
                                       See id. However, even without this admission the aforementioned evidence presented at trial from
                                  19
                                       eye-witness testimony that Pham was shot at from petitioner’s car and expert testimony regarding
                                  20
                                       the gunshot residue found on petitioner’s hands established that petitioner brought a gun to the
                                  21
                                       meeting and used it to shoot at Pham. Therefore, such evidence would have shown premeditation.
                                  22
                                              Finally, the record shows that admission of the statements allowed the defense to present
                                  23
                                       the theory that petitioner did not point the gun at Pham but rather she fired into the ground because
                                  24
                                       during the second interview, petitioner expressed surprise that she hit Pham. ACT 33. This
                                  25
                                       evidence supported the defense expert testimony that the bullets hit an intervening object before
                                  26
                                       striking Pham. See 5RT 776, 782. Also, the defense presented evidence of petitioner’s apology
                                  27

                                  28                                                    22
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 23 of 46




                                   1
                                       letter to Pham as impeachment evidence because Officer Santiago had testified about petitioner’s
                                   2
                                       lack of remorse. 4RT 614-616, 642-652.
                                   3
                                               Therefore, it cannot be said that the admission of petitioner’s statements to police and letter
                                   4
                                       of apology had a substantial or injurious effect on the verdicts. Accordingly, petitioner is not
                                   5
                                       entitled to federal habeas relief on her Miranda violation claim.
                                   6
                                               2.         DESTRUCTION OF EVIDENCE CLAIM
                                   7
                                               Petitioner contends that her constitutional rights were violated when police failed to
                                   8
                                       preserve an audio recording of an interview with the victim. In essence, petitioner contends her
                                   9
                                       constitutional rights were violated by the denial of her pre-trial Trombetta/Youngblood motion.
                                  10
                                               Before trial, petitioner filed a motion to dismiss or for other relief for “failure of law
                                  11
                                       enforcement agencies to collect or preserve evidence” that is “likely exculpatory,” in violation of
                                  12
Northern District of California




                                       Trombetta and Youngblood. Vol. 1, Clerk’s Transcript (“1CT”) 221-226; 3RT 316-317, 328-329.
 United States District Court




                                  13
                                       After the shooting, Officer Heinrich had gone to the hospital and took a recorded statement from
                                  14
                                       Pham. 4RT 547-548. Officer Heinrich attempted to upload the statement to the “DCS”10 and
                                  15
                                       summarized the statement in a report. 4RT 549; 1CT 228-229. At the time of the motion, the
                                  16
                                       defense had been advised that the audio recording was “gone.” 1CT 221-222.11 The defense
                                  17
                                       argued that the failure to preserve the recording violated due process and moved for dismissal of
                                  18
                                       the charges or, in the alternative, a jury instruction on the police’s failure to preserve the audio
                                  19
                                       recording and how the jury may infer such evidence would have been favorable to the defense.
                                  20
                                       1CT 225.
                                  21
                                               An evidentiary hearing was held on petitioner’s Trombetta/Youngblood motion. 4RT 546-
                                  22
                                       553. Officer Heinrich testified that after the shooting in the early morning of October 25, 2012, he
                                  23
                                       was asked to go to Valley Medical Center to check on the “medical condition” of Pham. 4RT 547.
                                  24

                                  25           10
                                                    “DCS” is a “company that provides hard drives for [police] at work where [police] can upload the audio.”
                                  26   4RT 549.

                                               11
                                  27              The court notes that page 2 of the Trombetta/Youngblood motion does not have a stamped Clerk’s
                                       Transcript page-number. See Dkt. 13-1 at 232. Thus, the missing page will be cited as “1CT 221-222.”
                                  28                                                             23
                                        Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 24 of 46




                                   1
                                       He spoke to Pham and recorded the conversation. 4RT 547-48. Afterwards, Officer Heinrich
                                   2
                                       claims he attempted to upload the recorded statement to the DCS, stating as follows: “You just
                                   3
                                       connect your recording device usually through a USB cable. And then it’s just a series of
                                   4
                                       programs you have to open and then windows you have to open to get it to successfully upload
                                   5
                                       onto the server.” 4RT 548-549. Officer Heinrich recalled going through the motions of uploading
                                   6
                                       the statement and believed he had done so. 4RT 549. He noted in his police report that he had
                                   7
                                       uploaded the statement. 4RT 549; see 1CT 229.
                                   8
                                              Officer Heinrich had since searched for a copy of the audio recording of Pham’s statement,
                                   9
                                       but he could not locate it. 4RT 549-550. When the prosecutor asked whether Officer Heinrich
                                  10
                                       had any personal knowledge what had happened to it, the following exchange took place:
                                  11
                                              A.      Quite honestly, I think that I—I mean, I went through the motions like I normally
                                  12
Northern District of California




                                                      do. I think I just made an error, and it didn’t upload correctly.
 United States District Court




                                  13
                                              [PROSECUTOR] Q. Are you guessing you must have made an error, or you are not sure?
                                  14
                                              A.      No, I made an error because it’s not on the server. So I didn’t upload it correctly.
                                  15

                                  16          Q.      Is it possible it was deleted?

                                  17          A.      Deleted—yes, it’s possible it just got lost in digital space.

                                  18          ....
                                  19          [DEFENSE COUNSEL] MS. WALLMAN: Q. Officer Heinrich, you said you uploaded
                                  20                                         it onto the server, but it was never there.

                                  21          A.      I went through the motions to upload it the way I normally do, and obviously I
                                                      didn’t do it correctly and it’s not uploaded to the server.
                                  22
                                              [PROSECUTOR] Q. But you don’t specifically recall making an error?
                                  23

                                  24          A.      No.
                                       4RT 549-50; see 4RT 582. The prosecutor also asked Officer Heinrich about whether the audio
                                  25
                                       recording could still be on his recording device, and the following discussion took place:
                                  26

                                  27

                                  28                                                     24
                                        Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 25 of 46




                                   1          Q.     Officer Heinrich, once you upload an audio onto the DCS server, what do you do
                                                     with your tape or your CD? Do you destroy it or do you keep it—
                                   2

                                   3          A.      That’s kind of what we were talking about, because I don’t usually do that. So I
                                              was checking my old recording devices, and it’s possible that I still have it on a work-
                                   4          related USB, but I don’t have that on me to check it. So I’ll still go home and see if I have
                                              my old USBs from two years ago, and maybe it has the information still and I’II be able to
                                   5          upload.
                                   6
                                              Q.     So it’s your custom not to destroy the actual file once you upload it?
                                   7
                                              A.     No, not unless it’s a critical investigation where you are out of space from the older
                                   8          case. But usually I’ll always try and keep it there in case something like this happens
                                              where I made a mistake. And it’s a good habit to upload it again, you know.
                                   9

                                  10          Q.     But to date you were not able to find your own copy?

                                  11          A.      Last night I wasn’t, but all I had last night was my recorder. And the USB devices
                                              that I use are not with me right now. They are at my house.
                                  12
Northern District of California
 United States District Court




                                              Q.     So you haven’t been able to find it as of now?
                                  13

                                  14          A.     As of right now, no.
                                       4RT 550-51. After hearing testimony from Officer Heinrich, the court and the parties agreed to
                                  15
                                       defer the issue to give the officer “the opportunity to make—to research and determine whether he
                                  16
                                       had his original USB drive that would contain this recording which occurred more than two years
                                  17
                                       ago” 4RT 552-553. After a subsequent search, Officer Heinrich reported to the prosecutor that he
                                  18
                                       could not locate the missing audio recording on any of his USB drives, and that he “doesn’t
                                  19
                                       believe there would be any recording anywhere else.” 5RT 726-727.
                                  20
                                              After hearing argument from the parties, the trial court denied petitioner’s
                                  21
                                       Trombetta/Youngblood motion, explaining as follows:
                                  22

                                  23          In totality, the evidence and the circumstances surrounding the failure to provide the
                                              recording of the interview of the complaining witness, the Court rules and finds that the
                                  24          officer involved did not act in bad faith. There was no bad faith involved in this case. The
                                              Court also in review and in light of the evidence also does not find that the evidence was
                                  25
                                              material and exculpatory in nature. Unlike the evidence that was lost in the Youngblood
                                  26          case where DNA was involved, here we have a recording of an interview of the
                                              complaining witness where the officer also made a report, a written report, of the
                                  27          interview. The officer was available to be cross-examined by the defense, and ultimately

                                  28                                                   25
                                        Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 26 of 46




                                   1          the interview was reduced to writing as well. And for those reasons, the Court does not
                                              find that the evidence was material or exculpatory in nature. Further, the defendant did not
                                   2
                                              suffer any prejudice or harm from it.
                                   3
                                              For all these reasons, the defense’s Trombetta/Youngblood motion is denied.
                                   4
                                       5RT 728.
                                   5
                                              Petitioner raised his destruction of evidence claim on collateral review, by first filing a
                                   6
                                       state habeas petition in the Santa Clara County Superior Court. See Resp. Exh. G. That court
                                   7
                                       denied his claim, explaining as follows:
                                   8
                                              Petitioner renews the Trombetta/Youngblood motion that was litigated in the trial court.
                                   9          (California v. Trombetta (1984) 467 U.S. 479 [102 L. Ed. 2d 413], Arizona v. Youngblood
                                  10          (1988) 488 U.S. 51 [102 L. Ed. 2d 281].) Under this line of cases a defendant can show a
                                              due process violation if the state is responsible for the loss or destruction of evidence that
                                  11          would have helped the defense. A defendant has to show either that there was an apparent
                                              exculpatory value to the evidence or that it was lost/destroyed in bad faith. In Petitioner’s
                                  12          case the trial court found there was no bad faith and that there was only speculation the lost
Northern District of California
 United States District Court




                                              recording of the victim’s hospital interview would have any exculpatory value. “A trial
                                  13          court’s ruling on a Trombetta motion is upheld on appeal if a reviewing court finds
                                  14          substantial evidence supporting the ruling.” (People v. Montes (2014) 58 Cal. 4th 809,
                                              837.) In Montes, supra, the exculpatory value of a blood sample was deemed speculative.
                                  15          So too in this case Petitioner has provided only hopeful speculation that anything on the
                                              recording would have been impeachment, rather than corroboration, of the trial evidence.
                                  16          Closely on point is People v. Alexander (2010) 49 Cal. 4th 846, 878, in which the court
                                              observed the “claim that the erased audio tape had exculpatory value is based on
                                  17          speculation that something on it would have contradicted the evidence and testimony”
                                  18          presented at trial.
                                       Resp. Exh. J at 3-4. Petitioner raised her destruction of evidence claim in the state appellate and
                                  19
                                       supreme courts, both of which denied the claim summarily. See Resp. Exhs. K & L.
                                  20
                                              Where, as here, the last related state-court decisions have denied a claim summarily, the
                                  21
                                       court should “look through” the unexplained decisions by the state appellate and supreme courts to
                                  22
                                       the state superior court’s decision that does provide a reasoned decision. It should then presume
                                  23
                                       that the “unexplained decision adopted the same reasoning” as the last reasoned decision. Wilson,
                                  24
                                       138 S. Ct. at 1192.
                                  25
                                              The government has a duty to preserve material evidence, i.e., evidence whose exculpatory
                                  26
                                       value was apparent before it was destroyed and that is of such a nature that the defendant cannot
                                  27

                                  28                                                    26
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 27 of 46




                                   1
                                       obtain comparable evidence by other reasonably available means. See Trombetta, 467 U.S. at 489;
                                   2
                                       Grisby v. Blodgett, 130 F.3d 365, 371 (9th Cir. 1997).
                                   3
                                              Although the good or bad faith of the police is irrelevant to the analysis when the police
                                   4
                                       destroy material exculpatory evidence, the analysis is different if the evidence is only potentially
                                   5
                                       useful: there is no due process violation unless there is bad faith conduct by the police in failing to
                                   6
                                       preserve potentially useful evidence. Illinois v. Fisher, 540 U.S. 544, 547-48 (2004); Youngblood,
                                   7
                                       488 U.S. at 58; United States v. Sivilla, 714 F.3d 1168 (9th Cir. 2013); Villafuerte v. Stewart, 111
                                   8
                                       F.3d 616, 625 (9th Cir. 1997). Potentially useful evidence is “evidentiary material of which no
                                   9
                                       more can be said than that it could have been subjected to tests, the results of which might have
                                  10
                                       exonerated the defendant.” Youngblood, 488 U.S. at 57. Another configuration of this test is that
                                  11
                                       a constitutional violation will be found if a showing is made that (1) the government acted in bad
                                  12
Northern District of California




                                       faith, the presence or absence of which turns on the government’s knowledge of the apparent
 United States District Court




                                  13
                                       exculpatory value of the evidence at the time it was lost or destroyed, and (2) that the missing
                                  14
                                       evidence is “of such a nature that the defendant would be unable to obtain comparable evidence by
                                  15
                                       other reasonably available means.” Sivilla, 714 F.3d at 1172 (internal quotation marks omitted).
                                  16
                                              Negligent failure to preserve potentially useful evidence is not enough to establish bad
                                  17
                                       faith and does not constitute a violation of due process. See Grisby, 130 F.3d at 371; see, e.g.,
                                  18
                                       Sivilla, 714 F.3d at 1172 (finding that where exculpatory value of destroyed evidence was not
                                  19
                                       apparent, government’s negligent failure to preserve it did not establish bad faith).
                                  20
                                              Here, the state courts reasonably applied Trombetta and Youngblood in rejecting
                                  21
                                       petitioner’s claim that the police failed to preserve potentially exculpatory evidence in the form of
                                  22
                                       an audio recording of Pham’s interview. As mentioned, the trial court held an evidentiary hearing
                                  23
                                       into petitioner’s Trombetta/Youngblood claim and heard testimony from Officer Heinrich. After
                                  24
                                       hearing that testimony, the trial court found no bad faith in the loss of the recording and
                                  25
                                       determined that the evidence was neither material nor exculpatory in nature. 5RT 728. The state
                                  26
                                       court’s factual findings—that there was no bad faith in the loss of the recording—is presumed to
                                  27

                                  28                                                     27
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 28 of 46




                                   1
                                       be correct unless rebutted by petitioner. See 28 U.S.C. § 2254(e)(1). The record demonstrates that
                                   2
                                       petitioner had a full, fair and complete opportunity to present evidence in support of her claim to
                                   3
                                       the state court. Therefore, the court finds that the state court’s fact-finding process survives
                                   4
                                       intrinsic review. See Hibbler, 693 F.3d at 1146; Taylor, 366 F.3d at 999.
                                   5
                                              “Once the state court’s fact-finding process survives this intrinsic review . . . the state
                                   6
                                       court’s findings are dressed in a presumption of correctness. . . .” Taylor, 366 F.3d at 1000. As
                                   7
                                       explained above, “AEDPA spells out what this presumption means: State-court fact-finding may
                                   8
                                       be overturned based on new evidence presented for the first time in federal court only if such new
                                   9
                                       evidence amounts to clear and convincing proof that the state-court finding is in error.” Id. (citing
                                  10
                                       28 U.S.C. § 2254(e)(1)). In the instant matter, the state superior court upheld the trial court’s
                                  11
                                       findings and concluded petitioner had provided only “hopeful speculation” the lost recording
                                  12
Northern District of California




                                       would have any exculpatory value. Resp. Exh. J at 3-4. On federal habeas review, that finding is
 United States District Court




                                  13
                                       entitled to deference under section 2254(d)(2). Petitioner fails to present clear and convincing
                                  14
                                       evidence sufficient to overcome the presumption of correctness of the state court’s factual
                                  15
                                       findings.
                                  16
                                              However, the salient question under section 2254(d)(2) is whether the state superior court,
                                  17
                                       applying the normal standards of appellate review, could reasonably conclude that the trial court’s
                                  18
                                       findings are supported by the record. See Lambert v. Blodgett, 393 F.3d 943, 978 (9th Cir. 2004).
                                  19
                                              Here, petitioner claims the trial court erred in its findings that no bad faith was involved in
                                  20
                                       Officer Heinrich’s failure to preserve the audio recording and that such evidence was neither
                                  21
                                       material nor exculpatory in nature. Trav. at 21. She argues that her due process rights were
                                  22
                                       violated when the trial court failed to instruct the jury “on law enforcement’s failure to preserve
                                  23
                                       [Pham’s] first recorded interview.” Id. Petitioner offers nothing beyond disagreement with the
                                  24
                                       state court’s finding, see id. at 18-21, which is insufficient to satisfy her burden to overcome the
                                  25
                                       presumption by clear and convincing evidence. Indeed, the record shows that the trial court made
                                  26
                                       the finding that there were no bad faith actions on the part of Officer Heinrich, after listening to
                                  27

                                  28                                                     28
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 29 of 46




                                   1
                                       his testimony that he made an apparent technical or user error in uploading Pham’s statement. See
                                   2
                                       4RT 546-52. The trial court was in the best position to assess Officer Heinrich’s credibility. See
                                   3
                                       Marshall v. Lonberger, 459 U.S. 422, 434 (federal habeas courts have “no license to redetermine
                                   4
                                       credibility of witnesses whose demeanor has been observed by the state trial court, but not by
                                   5
                                       them”). Further, petitioner’s claim that the missing audio recording was “likely exculpatory” was
                                   6
                                       rejected by the trial court, who found such evidence not to be material or exculpatory in nature
                                   7
                                       because “[t]he officer was available to be cross-examined by the defense, and ultimately the
                                   8
                                       interview was reduced to writing as well.” 5RT 728. The trial court also found that petitioner
                                   9
                                       “did not suffer any prejudice or harm from it.” 5RT 728. Those determinations were affirmed by
                                  10
                                       the state superior court that reviewed the record, including the transcript of Officer Heinrich’s
                                  11
                                       testimony and his written report of the interview. See Resp. Exh. J at 3-4.
                                  12
Northern District of California




                                              In sum, petitioner has failed to demonstrate any flaw in the state court’s fact-finding
 United States District Court




                                  13
                                       process, or present any evidence, let alone clear and convincing evidence, to support his claim. As
                                  14
                                       such, the court may properly defer to the state court’s findings. In this regard, the state superior
                                  15
                                       court reasonably denied this claim upon concluding that the trial court did not err in denying
                                  16
                                       petitioner’s Trombetta/Youngblood motion because petitioner failed to establish bad faith on the
                                  17
                                       part of police or that the contents missing audio recording would have been exculpatory. Based on
                                  18
                                       the foregoing, the state superior court’s rejection of this claim did not result in a decision that was
                                  19
                                       based on an unreasonable determination of the facts in light of the evidence presented. See 28
                                  20
                                       U.S.C. § 2254(d)(2). Accordingly, petitioner is not entitled to habeas relief on this claim.
                                  21
                                              3.      SENTENCING CLAIM
                                  22
                                              Petitioner contends her sentence is cruel and unusual in violation of the Eight Amendment.
                                  23
                                       As mentioned, petitioner first raised this claim on collateral review in the Santa Clara County
                                  24
                                       Superior Court, which rejected this claim as follows:
                                  25
                                                      Petitioner also presents a cruel and unusual punishment challenge to her sentence.
                                  26
                                              Lengthy gun enhancements, such as Petitioner received, are routinely upheld because the
                                  27          “statutory provision punishes the perpetrator of one of the specified crimes more severely

                                  28                                                     29
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 30 of 46




                                   1          for introducing a firearm into a situation which, by the nature of the crime, is already
                                              dangerous and increases the chances of violence and bodily injury.” (See People v. Garcia
                                   2
                                              (2017) 7 Cal. App. 5th 941, 953, citing People v. Felix (2003) 108 Cal. App. 4th 994.)
                                   3          Challenges similar to petitioner’s were rejected in People v. Riva (2003) 112 Cal. App. 4th
                                              981, 1003, and People v. Martinez (1999) 76 Cal. App. 4th 489, in which the defendants
                                   4          injured persons by shooting at them. In this case Petitioner fired multiple shots in the
                                              general direction of two people and it seems to be just random luck that nobody was hurt
                                   5          more seriously. In light of her individual culpability her cruel and unusual punishment
                                   6          claim must be rejected.
                                       Resp. Exh. J at 4. Petitioner raised her Eighth Amendment claim again on collateral review in the
                                   7
                                       state appellate and supreme courts, both of which denied the claim summarily. See Resp. Exhs. K
                                   8
                                       & L. As mentioned above, this court “look through” the state appellate and supreme courts’
                                   9
                                       summary denials to the state superior court’s reasoned decision, and then presume that the
                                  10
                                       California Supreme Court adopted the same reasoning. See Wilson, 138 S. Ct. at 1192.
                                  11
                                              A criminal sentence that is not proportionate to the crime for which the defendant was
                                  12
Northern District of California
 United States District Court




                                       convicted violates the Eighth Amendment. Solem v. Helm, 463 U.S. 277, 303 (1983). Yet
                                  13
                                       successful challenges to the proportionality of particular sentences are “exceedingly rare” outside
                                  14
                                       “the context of capital punishment.” Id. at 289-90. Eighth Amendment jurisprudence “gives
                                  15
                                       legislatures broad discretion to fashion a sentence that fits within the scope of the proportionality
                                  16
                                       principle—the precise contours of which are unclear.” Andrade, 538 U.S. at 76 (internal quotation
                                  17
                                       marks and citations omitted). “The Eighth Amendment does not require strict proportionality
                                  18
                                       between crime and sentence. Rather, it forbids only extreme sentences that are ‘grossly
                                  19
                                       disproportionate’ to the crime.” Ewing v. California, 538 U.S. 11, 23 (2003) (quoting Harmelin v.
                                  20
                                       Michigan, 501 U.S. 957, 1001 (1991) (Kennedy, J., concurring)). Where it cannot be said as a
                                  21
                                       threshold matter that the crime committed and the sentence imposed are grossly disproportionate,
                                  22
                                       it is not appropriate to engage in a comparative analysis of the sentence received by the defendant
                                  23
                                       to those received by other defendants for other crimes. See United States v. Harris, 154 F.3d
                                  24
                                       1082, 1084 (9th Cir. 1998).
                                  25
                                              The Supreme Court upheld a life sentence without the possibility of parole for an offender
                                  26
                                       whose sole felony conviction was for possessing 672 grams of cocaine. Harmelin, 501 U.S. at
                                  27

                                  28                                                     30
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 31 of 46




                                   1
                                       961, 994. In Andrade, the Supreme Court, under the highly deferential AEDPA standard, upheld a
                                   2
                                       sentence of two consecutive terms of 25 years to life for the nonviolent theft of $150 worth of
                                   3
                                       videotapes. 538 U.S. at 63, 77.
                                   4
                                              Here, petitioner was sentenced to life with the possibility of parole consecutive to a
                                   5
                                       twenty-year sentence after being convicted of one count of attempted premeditated murder and
                                   6
                                       two counts of firing a gun from a vehicle at a non-occupant, with an enhancement on the
                                   7
                                       attempted murder count for discharging a firearm. 2CT 464-468. Her sentence consists of an
                                   8
                                       indeterminate term of life with the possibility of parole for the attempted premeditated murder,
                                   9
                                       and a consecutive determinate term of twenty years for personally discharging a firearm during the
                                  10
                                       attempted murder. 2CT 464-468; see also Cal. Penal Code §§ 187, 189(a), 664(a), 3046(a)(1),
                                  11
                                       12022.53(a)(l)&(18), (c). The trial court stayed her sentence on one of the counts of firing a gun
                                  12
Northern District of California




                                       from a vehicle at a non-occupant, and her sentence on the other count was run concurrently. 2CT
 United States District Court




                                  13
                                       464-468.
                                  14
                                              Here, petitioner has not shown that the state courts’ rejection of her sentencing claim was
                                  15
                                       objectively unreasonable. Petitioner was sentenced to an indeterminate life sentence plus a
                                  16
                                       consecutive twenty-year sentence for violent crimes, which involved the use of a firearm. If, as in
                                  17
                                       Harmelin, a life sentence for a single, nonviolent, drug-possession conviction did not violate the
                                  18
                                       Eighth Amendment, and if, as in Andrade, a sentence of fifty years to life for the nonviolent theft
                                  19
                                       of videotapes also did not, then petitioner’s sentence for her violent crimes also does not violate
                                  20
                                       the Eighth Amendment.
                                  21
                                              Petitioner’s claim that her sentence was cruel and unusual punishment is without merit, so
                                  22
                                       the state courts’ rejection of this claim was not contrary to, nor did it involve an unreasonable
                                  23
                                       application of, clearly established Federal law. Accordingly, petitioner is not entitled to relief on
                                  24
                                       this claim because she failed to allege any federal constitutional error.
                                  25
                                              4.      IAC CLAIM
                                  26
                                              Petitioner claims that the first trial counsel she retained, Nelson McElmurry, Esq.,
                                  27

                                  28                                                     31
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 32 of 46




                                   1
                                       provided ineffective assistance during the course of plea negotiations. Specifically, she asserts
                                   2
                                       that before trial, she rejected a twenty-year plea offer, but did so only because of ineffective
                                   3
                                       assistance of Attorney McElmurry.
                                   4
                                              As mentioned above, on the early morning of October 25, 2012, petitioner was arrested
                                   5
                                       and jailed. 1CT 42-44; 2CT 411. Four days later, on October 29, 2012, the District Attorney filed
                                   6
                                       a felony complaint against petitioner. 1CT 99. Petitioner’s maximum exposure under that
                                   7
                                       complaint was nine years consecutive to twenty years, or twenty-nine years. 1 CT 99-101.
                                   8
                                       Petitioner was initially represented by the Public Defender’s Office. See 1CT 102-106. On or
                                   9
                                       about December 10, 2012, however, petitioner released the Public Defender and retained Attorney
                                  10
                                       McElmurry, the attorney whose effectiveness she now challenges. 1CT 106. Attorney
                                  11
                                       McElmurry’s first appearance in court was also on December 10, 2012. 1CT 106. On December
                                  12
Northern District of California




                                       20, 2012, Attorney McElmurry filed a motion to reduce petitioner’s bail. 1CT 108. In that
 United States District Court




                                  13
                                       motion, Attorney McElmurry correctly stated petitioner’s then-exposure: nine years plus a twenty-
                                  14
                                       year enhancement, or twenty-nine years. 1CT 109. On December 28, 2012, the trial court denied
                                  15
                                       the motion. 1CT 118.
                                  16
                                              Almost a year later, on October 29, 2013, the parties appeared for the preliminary hearing.
                                  17
                                       lCT 1. Attorney McElmurry advised the trial court as follows:
                                  18
                                              MR. MCELMURRY: After consulting with Ms. Nguyen, she is—she would like to retain
                                  19
                                                             different counsel at this point in time. She is not happy with the
                                  20                         overall progress of the case for various reasons and has indicated she
                                                             would like to seek different counsel before proceeding.
                                  21
                                                                      Additionally, an offer has been presented to her this morning
                                  22                                  through me, and that was a 20-year top/bottom offer, which is
                                  23                                  relatively significant, and she is asking for a brief continuance to at
                                                                      least consider that even of one day.
                                  24
                                                                      In fairness to her, based on recent conversations with the previous
                                  25                                  prosecutor in the case, our understanding was that there would be no
                                                                      offers made or forthcoming. And so learning of one this morning
                                  26                                  was certainly new for us and brand new for her to consider. And,
                                  27                                  again, the 20-year offer is relatively significant, especially
                                                                      considering that a life charge will likely be coming post-prelim. So
                                  28                                                      32
                                        Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 33 of 46




                                   1                               I think in light of that it’s—it puts her in a very difficult situation to
                                                                   assess and decide whether or not that 20-year offer is in her best
                                   2
                                                                   interest.
                                   3
                                              THE COURT:           All right. Do the people wish to respond?
                                   4
                                              [PROSECUTOR] MR. WASLEY:             Yeah, briefly.
                                   5

                                   6                               The people are asking to proceed today, Your Honor. My
                                                                   understanding from Ms. Tran, whose case this is, is that she had
                                   7                               mentioned to Mr. Attorney McElmurry a week ago or two weeks
                                                                   ago that he needs to come up with a number for her. She never
                                   8                               heard from him. I extended a 20-year offer today based on my
                                                                   assessment of the case, and I think that is a fair disposition for an
                                   9                               early resolution. It also requires me to amend one of the
                                  10                               enhancements to make it a lesser enhancement. I do intend to send
                                                                   this up should the facts present as a premeditated attempted murder.
                                  11
                                                                   I would object to a continuance. We have a witness who we
                                  12                               transported from San Joaquin County. He was here on a body
Northern District of California
 United States District Court




                                                                   attachment. So it’s the time and place for preliminary hearing and
                                  13                               the people are asking to—either the defendant resolve the case or we
                                  14                               proceed to prelim.

                                  15          THE COURT:           All right. First with respect to counsel’s representation that Ms.
                                                                   Nguyen wants to retain a different counsel, that request for a
                                  16                               continuance will be denied. This is the date of the preliminary
                                                                   examination. The complaint in this matter was filed about a year
                                  17
                                                                   ago, so this case has been around for quite a while.
                                  18
                                                                   With respect to the offer being made today, I’m certainly agreeable
                                  19                               to trailing the matter till this afternoon at 1:30 to give your client a
                                                                   couple of hours to think about it inasmuch as the representation’s
                                  20                               been made that previous to today no determinate offer was made in
                                                                   the case. But in view of the fact that we have a witness who had a
                                  21
                                                                   body attachment issued and who is in custody solely due to the body
                                  22                               attachment, I’m not prepared to continue the case beyond the
                                                                   trailing.
                                  23
                                              MR. MCELMURRY: Your Honor, in that case, we’ll proceed this morning.
                                  24
                                              THE COURT:           Okay.
                                  25
                                       1CT 3-5. On November 20, 2013, petitioner was no longer represented by Attorney McElmurry
                                  26
                                       and was again appointed counsel from the Public Defender’s Office. 1CT 161. And, as
                                  27

                                  28                                                  33
                                        Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 34 of 46




                                   1
                                       mentioned above, her case later proceeded to trial.
                                   2
                                              Petitioner raised this IAC claim on collateral review in state court, by first filing her state
                                   3
                                       habeas petition in the Santa Clara County Superior Court. Through her petition and her own
                                   4
                                       attached declaration, petitioner alleged as follows:
                                   5
                                                      I hired Mr. Nelson Attorney McElmurry to represent me after I was arrested on
                                   6
                                              October 25, 2012. Mr. Attorney McElmurry had my case for about a year and came to
                                   7          visit me about 3 to 4 times throughout that year. In the beginning he told me that I would
                                              probably get a year or so for negligence discharge of a firearm. Later on, a couple months
                                   8          down the line he told me that the D.A. was not budging and she wanted me to do the max.
                                              She did not want to offer me any deals. He never discussed to me the severity of my
                                   9          charges or explained to me about enhancements. I had no knowledge of the law or court
                                  10          system. At the time I was still set on a single digit sentence because of what he told me in
                                              the beginning. I did not think I could have ever ended up with so much time more less a
                                  11          life sentence.

                                  12                  On the day of my Preliminary Hearing Mr. Attorney McElmurry came into the
Northern District of California
 United States District Court




                                              holding cell and told me that my co-defendant just took a deal of 5 years and the D.A. just
                                  13          offered me a 20 year deal. I was taken aback. I remember telling him “I can’t take 20
                                  14          years. That is like a life sentence, I’ll be 50 years old when I get out” and he said “I know,
                                              I wouldn’t take it either.” Then he left me in the holding cell and came back about fifteen
                                  15          minutes later and Mr. Attorney McElmurry told me that if I didn’t take this offer that after
                                              Pre-lim they would be adding life charges. When I heard this I panicked and was very
                                  16          conflicted. I know I needed to think about this and get some more information before I
                                              made a decision so I asked Mr. Attorney McElmurry to ask the court for more time so I
                                  17          can consider my options. I wanted to get all the details and then talk to my family to get
                                  18          their advice. I needed Mr. Attorney McElmurry to explain everything clearly to me so I
                                              know what the 20 years consist of so I could make the best decision possible. He never
                                  19          had time to explained what the life charges were going to be or how it was possible for me
                                              to get that much time. Our conversation in the holding cell that day lasted no more than 5
                                  20          minutes both times he came in to talk to me. Mr. Attorney McElmurry requested for a
                                              continuance but the court did not grant it. I know that had the court gave me a continuance
                                  21
                                              and Mr. Attorney McElmurry took the time to explain to me about how much time each
                                  22          charge carries, I would have known that the gun enhancement alone added up to 20 years.
                                              Knowing that, I would have taken the offer but since I was not fully advised correctly I
                                  23          denied the offer that day.

                                  24   Resp. Exh. G (State Superior Court Pet., Exh. H at 1).

                                  25          The state superior court ordered the prosecution to file an informal response to the habeas

                                  26   petition. Resp. Exh. G, Order. The prosecution filed a response, which included a declaration

                                  27   from Attorney McElmurry, which states a different version of events as follows:

                                  28                                                     34
                                       Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 35 of 46




                                   1
                                           1. My name is Nelson McElmurry, and I am an attorney licensed to practice in the State
                                   2
                                              of California. I represented My Loan Nguyen through preliminary hearing on the
                                   3          above referenced case.

                                   4       2. When I first appeared in the case, there was no offer to discuss with my client.
                                   5       3. Through conversations with assigned [Deputy District Attorney (“DDA”)] Oanh Tran,
                                   6          it was made clear that no offer would be forthcoming and we would have to make an
                                              offer to the People if we wanted to resolve the case.
                                   7
                                           4. Ms. Nguyen made it clear she would only accept an offer of single digits and she
                                   8          pushed for 5 years. I did in fact offer a 5 year prison term to DDA Tran which she
                                              quickly rejected. I later asked for 7 and floated the idea of a 9 year offer to the people.
                                   9          Each discussion of a single digit offer was met with a swift rejection.
                                  10
                                           5. In response to my repeated push for single digits, DDA Tran made it clear that they
                                  11          would only consider a double digit number with a minimum of 15 and closer to 20.

                                  12       6. I advised Ms. Nguyen that the only chance to settle the case would be if she authorized
Northern District of California
 United States District Court




                                              me to offer double digits of 15 or more. I was advised to only offer what Ms. Nguyen
                                  13          would accept.
                                  14
                                           7. Ms. Nguyen made it clear she would only authorize me to make a single digit offer of 5
                                  15          years. I explained to her again that the single digit offers had been rejected. I advised
                                              her to consider making a 15 year offer as it was double digits and noticeably higher
                                  16          than 5 years but not quite 20 as the people suggested. She was absolutely set against
                                              an offer of the magnitude. Although below DDA Tran’s suggested range, I suggested
                                  17
                                              Ms. Nguyen offer at least 10 to 12 years and she wouldn’t allow me to offer that either.
                                  18
                                           8. During ongoing discussions, we discussed the merits of her case, and although I could
                                  19          see an argument against attempted murder, since she insisted she acted in self-defense,
                                              she never intended to shoot at the victim, and did not intend to kill the victim but only
                                  20          meant to scare her, I advised her that she could potentially get more time for assault
                                              for each shot fired and the resulting enhancements, including 25 to life.
                                  21

                                  22       9. We discussed 25 to life based upon the infliction of great bodily injury [(“GBI”)] and
                                              she understandably debated whether the injury suffered was considered GBI. The
                                  23          point in sharing this information of course was to advise her of the potential exposure
                                              she faced at trial.
                                  24
                                           10. Nonetheless, she would not authorize an offer over single digits. I explained that I
                                  25
                                               couldn’t negotiate further at that point since she didn’t authorize me and they weren’t
                                  26           making any offers.

                                  27       11. On the day of the preliminary hearing, DDA Brett Wasley appeared for DDA Tran and
                                  28                                                 35
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 36 of 46




                                   1              offered 20 years. This was the first time we had received an offer and it was consistent
                                                  with their suggested range to us.
                                   2

                                   3          12. Ms. Nguyen asked for time to consider the offer. The court agreed to give her until
                                                  after the lunch hour but once she understood that she wouldn’t get a continuance to a
                                   4              new court date to consider the offer, she decided to reject it and proceed forward with
                                                  the preliminary hearing.
                                   5

                                   6          13. Admittedly, she was given very little time to consider the offer. However, it was in
                                                  line with what DDA Tran had been suggesting all along.
                                   7
                                              14. Throughout these discussions with Ms. Nguyen, I made clear to her what her
                                   8              sentencing exposure was both as to the charges she faced leading up to the preliminary
                                                  hearing and the consequences she faced if she were to proceed through preliminary
                                   9              hearing. I advised Ms. Nguyen that she faced a maximum of 29 years in state prison
                                  10              and a minimum of 25 years on the attempted murder charge and firearm enhancement
                                                  (5-7-9 on the attempted murder charge and 20 years on the firearm enhancement), and
                                  11              that she potentially faced a life sentence after preliminary hearing if the District
                                                  Attorney added attempted premeditated murder charges and GBI enhancements.
                                  12
Northern District of California
 United States District Court




                                              15. I never told Ms. Nguyen that she would likely receive 1 year for negligent discharge of
                                  13              a firearm. I agreed that 5 years was a substantial offer, but they wanted 15 or more and
                                  14              she knew that. I would never suggest one year would suffice on a shooting case in
                                                  which the victim was hurt, albeit a flesh wound.
                                  15
                                              16. I advised Ms. Nguyen from early on that her biggest problem in the case were the
                                  16              charged firearm enhancements, even more so that the attempted murder charge,
                                                  because that was where she was likely to rack up the most time.
                                  17
                                       Resp. Exh. H, Prosecutor’s Resp, Exh. 17 at 1-3 (McElmurry Decl. ¶¶ 1-16).
                                  18
                                              Petitioner submitted a reply, accompanied by another declaration, in which she stated, in
                                  19
                                       part, as follows:
                                  20

                                  21          I hired Nelson McElmurry to represent me after my arrest. Mr. McElmurry was my
                                              attorney through the preliminary hearing.
                                  22
                                              Mr. McElmurry told me, shortly after my arrest, that I was probably looking at one year
                                  23          incarceration and that I would most likely be convicted of negligent discharge of a firearm.
                                              I had no idea what I could be facing in terms of incarceration or what charges I could be
                                  24
                                              convicted of. I relied on Mr. McElmurry for that information.
                                  25
                                              I am not a career criminal, so I had no other way of knowing what charges I could be
                                  26          facing or how much time I could be sentenced to.
                                  27          The reason I had a single digit figure in mind was because of what Mr. McElmurry had
                                  28                                                    36
                                        Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 37 of 46




                                   1          told me at the beginning of my case. Mr. McElmurry never told me that I could be facing
                                              decades, let alone a life sentence, until the morning of the preliminary hearing.
                                   2

                                   3          On the morning of the preliminary hearing, Mr. McElmurry told me that the District
                                              Attorney had offered me a deal of 20 years. I was shocked, scared, confused, and had no
                                   4          idea what to do. When I expressed this to Mr. McElmurry, he told me that he wouldn’t
                                              take the deal as it was almost like a life sentence. We only conferred for about five
                                   5          minutes. When I was told about the plea offer, that was the very first time I realized how
                                   6          serious my situation was. I told Mr. McElmurry that I needed more time to consider the
                                              offer. Five minutes was not enough time to make a life altering decision. Mr. McElmurry
                                   7          did ask the court for a day’s continuance, but that was not granted.

                                   8          When Mr. McElmurry and I were conferring for those few, brief moments, he mentioned
                                              that “life charges” could be added later. However, he did not explain to me what “life
                                   9          charges” meant. He did not tell me that a judge would not have discretion in sentencing. I
                                  10          thought a life charge could carry a life sentence, not that it would irrespective of the
                                              circumstances. Also, Mr. McElmurry never explained to me how the parole process,
                                  11          works for an inmate sentenced to a life term in California. He never told me I would have
                                              to appear before the Board of Parole Hearings in order to be considered for parole. He did
                                  12          not tell me what would be required of me in order for me to be granted parole. He never
Northern District of California
 United States District Court




                                              told me that a release would be guaranteed if I were to accept the plea whereas a release is
                                  13          not a foregone conclusion under the sentence I received. Had I known about the process
                                  14          for parole hearings alone, I would have accepted the plea offer.

                                  15          Mr. McElmurry never told me how strong the prosecution’s case was against me. He
                                              never indicated I could receive a life sentence based on the gun charge alone. He did not
                                  16          tell me I was likely to be convicted based on my own statement, i.e., that I fired a gun in
                                              the direction of people. That alone was sufficient for conviction irrespective of intent.
                                  17
                                              Instead of an honest evaluation of the facts, Mr. McElmurry initially gave me an entirely
                                  18          inaccurate portrayal of the prosecution’s case and never really corrected that portrayal.

                                  19          Mr. McElmurry and I briefly spoke about the GBI allegation, but he never told me the gun
                                              enhancement alone could carry a term of 25 to life. He never explained all of the time I
                                  20          was facing were I to be convicted.
                                  21
                                              Had Mr. McElmurry told me how strong the prosecution’s case was from the beginning,
                                  22          and told me exactly how much time I was facing, I would have accepted the plea offer with
                                              no hesitation.
                                  23
                                       Resp. Exh. I, Pet. Reply at Exh. 1 (emphasis in original and paragraph numbers omitted).
                                  24
                                              The state superior court denied her IAC claim as follows:
                                  25
                                              . . . Petitioner has claimed that she received ineffective assistance of counsel during the
                                  26          course of plea negotiations. More specifically, Petitioner has asserted that her attorney
                                              unrealistically led her to believe that a reasonable sentence in this case would be something
                                  27
                                              in the “single digits” (i.e. no more than 9 years). This expectation, allegedly fostered and
                                  28                                                      37
                                       Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 38 of 46




                                   1       maintained by counsel, led her to reject a plea bargain offer of 20 years. Petitioner was
                                           sentenced after trial to a term of life with the possibility of parole for attempted murder,
                                   2
                                           and a consecutive term of 20 years for the firearm enhancement. Petitioner cogently and
                                   3       consistently asserts that she relied upon counsel’s assessment of the case and he never
                                           explained her realistic sentencing exposure, the strength of the prosecution’s case, or what
                                   4       a “life” sentence practically meant.
                                   5               Counsel’s declaration tells a different story, one of the client’s unrealistic
                                   6       expectations and of his attempts to impress upon her the seriousness of her predicament.
                                           Counsel explains that he attempted to plea bargain as Petitioner desired but the People at
                                   7       all times wanted much more custodial time than Petitioner was willing to agree to.

                                   8               While the declarations paint different pictures, from the record it is clear that
                                           counsel had a full, clear, and accurate understanding of the case. As the People point out,
                                   9       from his statement on the record before the commencement of the preliminary hearing that
                                  10       he was aware “that a life charge will likely be coming post-prelim,” it is evident that
                                           counsel himself understood the case’s severity. And when one considers the motion to
                                  11       reduce bail counsel filed on behalf of Petitioner there can be no doubt. Counsel accurately
                                           set forth Petitioner’s sentencing exposure, the facts of the case, and some possible
                                  12       defenses. On this record there was no deficiency or incompetence in counsel’s assessment
Northern District of California
 United States District Court




                                           of the case. What remains is Petitioner’s assertion that counsel deliberately misled her. As
                                  13       she puts it: “what counsel said in court and what he told Petitioner are two very different
                                  14       things.” (Reply at p. 10.) But this claim raises two immediate questions: (1) Why? and
                                           (2) Where is the evidence supporting this?
                                  15
                                                    As the People stress, the only evidence is Petitioner’s “self-serving” declaration
                                  16       and this is insufficient alone. (See In re Alvarnaz (1992) 2 Ca1. 4th 924, 938: “a
                                           defendant’s self-serving statement after [] conviction, and sentence [], is insufficient in and
                                  17
                                           of itself to sustain the defendant’s burden of proof [], and must be corroborated
                                  18       independently by objective evidence. A contrary holding would lead to an unchecked flow
                                           of easily fabricated claims.” People v. Barella (1999) 20 Cal. 4th 261, 272, in which the
                                  19       court rejects as insufficient “defendant’s bare assertion.” People v. Gonzalez (1990) 51
                                           Cal.3d 1179, 1260, in which the court holds: “The state may properly require that a
                                  20       defendant obtain some concrete information on his own before he invokes collateral
                                           remedies against a final judgment.” People v. Hunt (1985) 174 Cal. App. 3d 95, 103,
                                  21
                                           citing People v. Brotherton (1966) 239 Cal. App. 2d 195, 201, in which it is noted that,
                                  22       given his obvious bias, “the trial court is not bound by uncontradicted statements of the
                                           defendant.”)
                                  23
                                                   Besides the lack of supporting evidence there is a general implausibility to
                                  24       Petitioner’s claim. Petitioner has not suggested why an attorney would deliberately
                                           mislead and undermine their client. “Because a petition for a writ of habeas corpus seeks
                                  25
                                           to collaterally attack a presumptively final criminal judgment, the petitioner bears a heavy
                                  26       burden initially to plead sufficient grounds for relief, and then later to prove them.” (In re
                                           Figueroa (2018) 4 Cal. 5th 576, 587, quoting People v. Duvall (1995) 9 Ca1. 4th 464,
                                  27       474.) In the present case Petitioner has not satisfied the burden calling for a formal Order
                                  28                                                 38
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 39 of 46




                                   1           to Show Cause.
                                   2   Resp. Exh. J at 1-3. As mentioned, petitioner raised her IAC claim again on collateral review in
                                   3   the state appellate and supreme court, both of which denied the claim summarily. See Resp. Exhs.
                                   4   K & L. As discussed above, this court should “look through” the California Supreme Court’s
                                   5   order to the last decision that provides a rationale—the state superior court’s decision (see Resp.
                                   6   Exh. J at 1-3)—and then presume that the California Supreme Court adopted the same reasoning.
                                   7   See Wilson, 138 S. Ct. at 1192.
                                   8           Under Strickland v. Washington, 466 U.S. 668, 686 (1984), the IAC claim must be
                                   9   evaluated using two-prongs. Under the first prong, “the defendant must show that counsel’s
                                  10   representation fell below an objective standard of reasonableness.” Id. at 688. Petitioner has the
                                  11   burden of “showing” that counsel’s performance was deficient. Toomey v. Bunnell, 898 F2d 741,
                                  12   743 (9th Cir. 1990). When assessing performance of defense counsel under this first prong, the
Northern District of California
 United States District Court




                                  13   reviewing court must be “highly deferential” and must not second-guess defense counsel’s trial
                                  14   strategy. Strickland, 466 U.S. at 689. Thus, the relevant inquiry is not what defense counsel could
                                  15   have done but rather whether the choices made by defense counsel were reasonable. See Babbit v.
                                  16   Calderon, 151 F.3d 1170, 1173 (9th Cir. 1998). There is a “wide range of reasonable professional
                                  17   conduct,” and a “strong presumption” that counsel’s conduct fell within that range. Strickland,
                                  18   466 U.S. at 689. Conclusory allegations that counsel was ineffective do not warrant relief. Jones
                                  19   v. Gomez, 66 F.3d 199, 205 (9th Cir. 1995).
                                  20           Under the second prong of the Strickland test, petitioner bears the highly demanding” and
                                  21   “heavy burden” of establishing actual prejudice. Williams v. Taylor, 529 U.S. 362, 394 (2000).
                                  22   Petitioner has the burden of showing through “affirmative” proof that there was a “reasonable
                                  23   probability that, but for counsel’s unprofessional errors, the result . . . would have been different.”
                                  24   Strickland, 466 U.S. at 694. A reasonable probability is defined under Strickland as “a probability
                                  25   sufficient to undermine confidence in the outcome.” Id. If the absence of prejudice is clear, a
                                  26   court should dispose of the ineffectiveness claim without inquiring into the performance prong.
                                  27   Id. at 692.
                                  28                                                     39
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 40 of 46




                                   1
                                                 A “doubly deferential” judicial review is appropriate in analyzing IAC claims under
                                   2
                                       section 2254. Cullen v. Pinholster, 563 U.S. 170, 202 (2011). The “question is not whether
                                   3
                                       counsel’s actions were reasonable. The question is whether there is any reasonable argument that
                                   4
                                       counsel satisfied Strickland’s deferential standard.” Harrington v. Richter, 562 U.S. 86, 105
                                   5
                                       (2011).
                                   6
                                                 To prove ineffective assistance of counsel at the plea negotiations stage, the analysis under
                                   7
                                       Strickland is based on “counsel’s judgment and perspective when the plea was negotiated, offered
                                   8
                                       and entered,” not on a post-adjudication assessment of the case. Premo v. Moore, 562 U.S. 115,
                                   9
                                       126 (2011). To prove prejudice under the second prong of Strickland in the context of a rejected
                                  10
                                       plea offer,
                                  11
                                                 a defendant must show that but for the ineffective advice of counsel there is a reasonable
                                  12
Northern District of California




                                                 probability that the plea offer would have been presented to the court (i.e., that the
 United States District Court




                                  13             defendant would have accepted the plea and the prosecution would not have withdrawn it
                                                 in light of intervening circumstances), that the court would have accepted its terms, and
                                  14             that the conviction or sentence, or both, under the offer’s terms would have been less
                                                 severe than under the judgment and sentence that in fact were imposed.
                                  15
                                       Lafler v. Cooper, 566 U.S. 156, 164 (2012).
                                  16
                                                 Applying these principles, this court concludes that the state courts’ rejection of
                                  17
                                       petitioner’s claim was not an unreasonable application of, or contrary to, clearly established
                                  18
                                       Supreme Court precedent. Petitioner alleges that Attorney McElmurry engaged in deficient
                                  19
                                       performance with respect to the plea offer, and that she satisfies that first Strickland prong because
                                  20
                                       he: (1) “misrepresented [her] sentencing exposure”; and (2) “never explained exactly how much
                                  21
                                       time [she] was facing, nor did he advise [her] as to the seriousness of the charges.” Trav. at 25.
                                  22
                                       Petitioner also submits that she also satisfies that second Strickland prong because “had counsel
                                  23
                                       ever explained the sentencing exposure, [she] would have accepted the plea offer.” Id. at 26.
                                  24
                                       However, the court finds that petitioner’s IAC claim fails on both Strickland prongs.
                                  25
                                                 First, petitioner fails to show that Attorney McElmurry engaged in deficient performance
                                  26
                                       with respect to the plea offer since she provides no evidence as to counsel’s alleged deficiency or
                                  27

                                  28                                                       40
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 41 of 46




                                   1
                                       incompetence in assessing the case. Instead, petitioner claims in a conclusory fashion that
                                   2
                                       Attorney McElmurry gave “incompetent and erroneous advice,” stating as follows: “[B]ecause
                                   3
                                       counsel completely misrepresented [her] sentencing exposure and even added he would not have
                                   4
                                       taken the offer, petitioner was extremely confused and did not know what to do.” Trav. at 25-26.
                                   5
                                       However, contrary to petitioner’s suggestion, based on the declarations submitted on the record,
                                   6
                                       and as the state superior court reasonably noted, trial counsel Attorney McElmurry “had a full,
                                   7
                                       clear, and accurate understanding of the case” against petitioner. Resp. Exh. J at 2. When
                                   8
                                       petitioner retained Attorney McElmurry to represent her, the felony complaint on file dated
                                   9
                                       October 29, 2012 reflected an exposure of twenty-nine years. 1CT 99-101. Attorney McElmurry
                                  10
                                       stated that he
                                  11
                                              advised [petitioner] that she faced a maximum of 29 years in state prison and a minimum
                                  12
Northern District of California




                                              of 25 years on the attempted murder charge and firearm enhancement (5-7-9 on the
 United States District Court




                                  13          attempted murder charge and 20 years on the firearm enhancement), and that she
                                              potentially faced a life sentence after preliminary hearing if the District Attorney added
                                  14          attempted premeditated murder charges and GBI enhancements.
                                  15   Resp. Exh. H, Prosecutor’s Resp, Exh. 17 at 3 (McElmurry Decl. ¶ 14). The record supports

                                  16   counsel’s aforementioned version of the events as stated in his sworn declaration. Specifically, on

                                  17   December 20, 2012, after appearing in petitioner’s case, Attorney McElmurry filed a motion to

                                  18   reduce petitioner’s bail, which was denied on December 28, 2012. 1CT 108-116, 118. In that

                                  19   motion, Attorney McElmurry stated that petitioner’s charges “carr[ied] a maximum of 9 years with

                                  20   a 20 year enhancement for a total of 29 [years].” 1CT 109. He also outlined the evidence against

                                  21   petitioner and her possible defenses, including that “the shooter was merely acting in self defense

                                  22   with warning shots.” 1CT 109. Furthermore, Attorney McElmurry’s statements at the

                                  23   preliminary hearing on October 29, 2013 shows that he was aware of what potential charges might

                                  24   be in store for petitioner if she continued past the preliminary hearing, as he stated that “a life

                                  25   charge will likely be coming post-prelim.” 1CT 4. The record confirms that it was not until after

                                  26   the preliminary hearing, on November 7, 2013 when the Information was filed and additional

                                  27   charges were added, increasing petitioner’s exposure to life in prison. 1CT 94-97. (Almost two

                                  28                                                      41
                                        Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 42 of 46




                                   1
                                       weeks later, on November 20, 2013, petitioner was no longer represented by Attorney McElmurry
                                   2
                                       and was again appointed counsel from the Public Defender’s Office. 1CT 161.)
                                   3
                                              Second, the court finds unavailing petitioner’s assertions that Attorney McElmurry never
                                   4
                                       advised her about the “seriousness of the charges,” Trav. at 25, and that he affirmatively advised
                                   5
                                       her that she “would probably get a year or so for negligent discharge of a firearm,” Resp. Exh. G
                                   6
                                       (State Superior Court Pet., Exh. H at 1). The record confirms that based on the felony complaint
                                   7
                                       filed on October 29, 2012, petitioner was not charged with negligent discharge of a firearm, and
                                   8
                                       instead she was charged with attempted murder with a maximum twenty-nine-year exposure. See
                                   9
                                       1CT 98-100. Based on this record, petitioner fails to explain how she purportedly believed she
                                  10
                                       faced only a year of exposure when, as she acknowledged in her declaration, Attorney McElmurry
                                  11
                                       had told her “a couple of months down the line” that “D.A. was not budging and . . . wanted [her]
                                  12
Northern District of California




                                       to do that max.” Resp. Exh. G (State Superior Court Pet., Exh. H at 1). Additionally, petitioner
 United States District Court




                                  13
                                       fails to acknowledge that she was represented by the Public Defender’s Office for about a month
                                  14
                                       and a half before she retained Attorney McElmurry, who made his first court appearance on
                                  15
                                       December 10, 2012. 1CT 102-106. Nor does she make any allegations about whether her public
                                  16
                                       defender informed petitioner of her sentence exposure and charges.
                                  17
                                              Meanwhile, the state superior court reasonably found “insufficient” petitioner’s “self-
                                  18
                                       serving” declaration because it was the “only evidence” of her assertion that “counsel deliberately
                                  19
                                       misled her.” Resp. Exh. J at 2. Thus, it was also reasonable that the state superior court found
                                  20
                                       credible Attorney McElmurry’s assertions that he “never told [petitioner] that she would likely
                                  21
                                       receive 1 year for negligent discharge of a firearm” and “would never suggest one year would
                                  22
                                       suffice on a shooting case in which the victim was hurt.” Resp. Exh. H, Prosecutor’s Resp, Exh.
                                  23
                                       17 at 3 (McElmurry Decl. ¶ 15). As such, the state superior court reasonably rejected this claim
                                  24
                                       upon concluding that “there [was] a general implausibility to petitioner’s claim” as she “has not
                                  25
                                       suggested why an attorney would deliberately mislead and undermine their client.” Resp. Exh. J
                                  26
                                       at 3. Considering the “strong presumption that counsel’s conduct falls within the wide range of
                                  27

                                  28                                                   42
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 43 of 46




                                   1
                                       reasonable professional assistance,” Strickland, 466 U.S. at 688, and that petitioner bears the
                                   2
                                       burden of overcoming that presumption, the state superior court was reasonable to conclude that
                                   3
                                       petitioner’s assertions were not credible on this record, see Resp. Exh. J at 2-3.
                                   4
                                              Finally, as to the second prong, petitioner fails to show that, but for the deficient advice of
                                   5
                                       counsel, there is a reasonable probability that she would have accepted the plea, the prosecution
                                   6
                                       would not have withdrawn it in light of intervening circumstances, and the trial court would have
                                   7
                                       accepted its terms. See Lafler, 566 U.S. at 164. The record shows that petitioner rejected the 20-
                                   8
                                       year plea offer that she was offered at the preliminary hearing. But petitioner contends that she
                                   9
                                       “would have taken the offer but since [she] was not fully advised correctly [she] denied the offer
                                  10
                                       that day.” Resp. Exh. G (State Superior Court Pet., Exh. H at 1). This contention is not supported
                                  11
                                       by the record, however. The offer was apparently presented to Attorney McElmurry the morning
                                  12
Northern District of California




                                       of the preliminary hearing, and the record confirms that it was communicated to petitioner that
 United States District Court




                                  13
                                       same morning. 1CT 3. Attorney McElmurry stated in court during the preliminary hearing and in
                                  14
                                       his declaration that “it was [their] understanding that there would be no offers made or
                                  15
                                       forthcoming,” and petitioner has not alleged otherwise. 1CT 3; Resp. Exh. H, Prosecutor’s Resp,
                                  16
                                       Exh. 17 at 1 (McElmurry Decl. ¶ 3). Petitioner asked Attorney McElmurry for a continuance for
                                  17
                                       petitioner “to assess and decide whether or not that 20-year offer [was] in her best interest,” which
                                  18
                                       Attorney McElmurry posed to the court. 1CT 3-4. That continuance request was denied, and
                                  19
                                       petitioner never challenged that denial. 1CT 4-5. Petitioner asserted in a conclusory fashion that
                                  20
                                       “had the court gave [her] a continuance and [Attorney McElmurry] took the time to explain to
                                  21
                                       [her] about how much time each charge carries,” she would have taken the offer. Resp. Exh. G
                                  22
                                       (State Superior Court Pet., Exh. H at 1). In her traverse, petitioner argues that “no record was
                                  23
                                       made as to petitioner’s rejection of the offer, [and] the preliminary hearing merely commenced.”
                                  24
                                       Trav. at 30. However, the record reflects otherwise because immediately after the trial court
                                  25
                                       denied the continuance, the following back and forth took place before the preliminary hearing
                                  26
                                       commenced:
                                  27

                                  28                                                     43
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 44 of 46




                                   1          MR. MCELMURRY: Your Honor. In that case, we’ll proceed this morning.
                                   2
                                              THE COURT:              Okay.
                                   3
                                              MR. MCELMURRY: We will be unable to contact the family members through the
                                   4                         holding cell.
                                   5          THE COURT:              Go ahead and call your first witness.
                                   6   1CT 5. Petitioner was present in court during this discussion, and yet she did not disagree with
                                   7   counsel’s statement that the defense had chosen to proceed with the preliminary hearing and, in
                                   8   essence, rejected the plea offer. 1CT 5. As mentioned above, it was reasonable that the state
                                   9   superior court dismissed any suggestion that Attorney McElmurry would “deliberately mislead
                                  10   and undermine their client” and instead found credible counsel’s version that “once [petitioner]
                                  11   understood that she wouldn’t get a continuance to a new court date to consider the offer, she
                                  12   decided to reject it and proceed forward with the preliminary hearing.” Resp. Exh. H,
Northern District of California
 United States District Court




                                  13   Prosecutor’s Resp, Exh. 17 at 3 (McElmurry Decl. ¶ 12). The record also supports Attorney
                                  14   McElmurry’s statements that petitioner “insisted she acted in self-defense” and “made it clear she
                                  15   would only authorize [him] to make a single digit offer” even after he explained that such offers
                                  16   had been rejected and “advised her of the potential exposure she faced at trial.” Resp. Exh. H,
                                  17   Prosecutor’s Resp, Exh. 17 at 2 (McElmurry Decl. ¶¶ 6-10). Thus, it is consistent that during the
                                  18   preliminary hearing, even when she was told about potential new charges exposing her to life in
                                  19   prison, she still rejected the twenty-year offer. 1CT 5. Also consistent is petitioner’s persistent
                                  20   lack of desire to settle even on the first day of her trial on May 13, 2014—long after Attorney
                                  21   McElmurry’s representation had ended—as seen by the trial court’s comments as follows:
                                  22

                                  23          THE COURT:              Calling People versus My Loan Nguyen, C1243737. We had
                                                                      engaged in very brief possible settlement discussions. However, at
                                  24                                  this stage, my understanding is that the two parties are too far apart
                                                                      and that neither side are willing to engage in further settlement
                                  25                                  discussion. Is that correct?
                                  26          [PROSECUTOR] MR. SHIPP:                        Yes, Your Honor, that’s correct.
                                  27
                                              [DEFENSE COUNSEL] MS. WALLMAN: Yes, Your Honor.
                                  28                                      44
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 45 of 46




                                   1
                                       3RT 301. Said differently, even up to the time of trial, petitioner’s actions showing an
                                   2
                                       unwillingness to settle were consistent with Attorney McElmurry’s declaration relating to her
                                   3
                                       decision to reject the twenty-year plea offer. See Resp. Exh. H, Prosecutor’s Resp, Exh. 17 at 3
                                   4
                                       (McElmurry Decl. ¶ 12).
                                   5
                                                Accordingly, this court finds reasonable the state courts’ rejection of petitioner’s claim that
                                   6
                                       she received ineffective assistance of counsel during the course of plea negotiations. Therefore,
                                   7
                                       petitioner is not entitled to federal habeas relief on his IAC claim.
                                   8
                                                C.      Certificate of Appealability
                                   9
                                                The federal rules governing habeas cases brought by state prisoners require a district court
                                  10
                                       that denies a habeas petition to grant or deny a certificate of appealability (“COA”) in the ruling.
                                  11
                                       See Rule 11(a), Rules Governing § 2254 Cases, 28 U.S.C. foll. § 2254 (effective December 1,
                                  12
Northern District of California




                                       2009).
 United States District Court




                                  13
                                                To obtain a COA, petitioner must make “a substantial showing of the denial of a
                                  14
                                       constitutional right.” 28 U.S.C. § 2253(c)(2). “Where a district court has rejected the
                                  15
                                       constitutional claims on the merits, the showing required to satisfy § 2253(c) is straightforward:
                                  16
                                       The petitioner must demonstrate that reasonable jurists would find the district court’s assessment
                                  17
                                       of the constitutional claims debatable or wrong.” See Slack v. McDaniel, 529 U.S. 473, 484
                                  18
                                       (2000). Section 2253(c)(3) requires a court granting a COA to indicate which issues satisfy the
                                  19
                                       COA standard. Here, the court finds that two claims presented by petitioner in her petition meet
                                  20
                                       the above standard and accordingly GRANTS the COA as to the claims listed below and DENIES
                                  21
                                       the COA as to the remaining claims. See generally Miller-El, 537 U.S. at 322.
                                  22
                                                The claims are:
                                  23
                                                (1) whether petitioner’s statements to police were introduced in evidence in violation of
                                  24
                                                     Miranda; and
                                  25
                                                (2) whether she received ineffective assistance of counsel during the course of plea
                                  26
                                                     negotiations.
                                  27

                                  28                                                      45
                                         Case 3:19-cv-02952-WHA Document 15 Filed 02/02/21 Page 46 of 46




                                   1                                              CONCLUSION
                                   2          For the foregoing reasons, the petition for a writ of habeas corpus is DENIED.

                                   3          A certificate of appealability is GRANTED as to petitioner’s Miranda violation and IAC

                                   4   claims, and it is DENIED as to the remaining claims. Accordingly, the Clerk of the Court shall

                                   5   forward the file, including a copy of this order, to the Court of Appeals. See Fed. R. App. P.

                                   6   22(b); United States v. Asrar, 116 F.3d 1268, 1270 (9th Cir. 1997). Petitioner is cautioned that the

                                   7   court’s ruling on the certificate of appealability does not relieve her of the obligation to file a

                                   8   timely notice of appeal if she wishes to appeal.

                                   9          Michael Pallares has been substituted as respondent pursuant to Rule 25(d) of the Federal

                                  10   Rules of Civil Procedure.

                                  11          The clerk shall terminate all pending motions and close the file.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13                    2
                                       Dated: February _____, 2021.

                                  14

                                  15

                                  16                                                                  WILLIAM ALSUP
                                                                                                      UNITED STATES DISTRICT JUDGE
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                      46
